EXHIBIT 10.55

LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT (this “Agreement”) is made effective as of
May 18, 2009 (the “Effective Date”) between STUDENT CU CONNECT CUSO, LLC, a
Delaware limited liability company (“Borrower”), and ITT EDUCATIONAL SERVICES,
INC., a Delaware corporation (“Lender”).

In consideration of the consideration and mutual agreements set forth in this
Agreement, Borrower and Lender agree as follows:

1. DEFINITIONS.

1.1 Defined Terms. The following words and phrases have the following meanings.

“Administrative Fee”: The monthly amount paid to Borrower under, and as defined
in, the Participation Agreement.

“Advance Termination Date”: December 31, 2011.

“Bailment Agreement”: The Bailment Agreement among the Servicer, Borrower and
Lender, as amended, modified, restated or replaced from time to time.

“Bankruptcy Code”: The United States Bankruptcy Code, as now existing or
hereafter amended.

“Business Day”: Any day other than Saturday, Sunday, a United States national
holiday or other day on which banks in the State of Indiana are permitted or
required by law to close.

“Collateral”: As defined in Section 6.1.

“Controlled Group”: All members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with Borrower, are treated as a single employer under Section 414 of
the Internal Revenue Code.

“Default Rate”: The per annum rate of interest equal to the Interest Rate plus
two percent (2.00%) per annum.

“Depository Bank”: The federal credit union at which Borrower maintains the
Distribution Account and the Operating Account. The initial Depository Bank is
Eli Lilly Federal Credit Union.

“Distribution Account”: The segregated account maintained by Borrower with the
Depository Bank in which collections on the Student Loans will be deposited and
from which Borrower will withdraw funds to make distributions to itself and the
Participants as set forth in Sections 7(a)-(b) of the Participation Agreement.

“Employee Plan”: Any pension, stock bonus, employee stock ownership plan,
retirement, disability, medical, dental or other health plan, life insurance or
other death benefit plan, profit sharing, deferred compensation, stock option,
bonus or other incentive plan, vacation benefit plan, severance plan or other
employee benefit plan or arrangement, including any pension, profit-sharing or
retirement plans, welfare plan, Defined Benefit Pension Plans (as defined in
ERISA) or any multi-employer plan, maintained or administered for employees of
Borrower or any member of the Controlled Group, or any such plan or arrangement
to which Borrower or any member of the Controlled Group is required to
contribute on behalf of any of its employees.



--------------------------------------------------------------------------------

“ERISA”: The Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Event of Default”: As defined in Section 10.

“Funding Year”: The calendar year corresponding to each Student Loan Pool and in
which a Student Loan is disbursed.

“Indebtedness”: At any time (a) all Liabilities of Borrower, (b) all lease
obligations of Borrower, (c) all other debt, secured or unsecured, created,
issued, incurred or assumed by Borrower for money borrowed or for the deferred
purchase price of any fixed or capital asset, (d) indebtedness secured by any
Lien existing on property owned by Borrower (whether or not the Indebtedness
secured thereby has been assumed), and (e) all contingent liabilities of
Borrower whether or not reflected on its balance sheet.

“Indemnified Party”: Lender, its successors and assigns and their respective
affiliates, directors, officers, members, managers, partners, employees and
agents.

“Interest Rate”: The per annum rate equal to the Prime Rate plus 55/100 percent
(0.55%) per annum.

“Internal Revenue Code”: The Internal Revenue Code of 1986, as amended from time
to time and the regulations promulgated thereunder.

“Liabilities”: All liabilities of Borrower that would be shown as such on a
balance sheet of Borrower.

“Lien”: any mortgage, pledge, hypothecation, judgment lien or similar legal
process, title retention lien, or other lien or security interest, including the
interest of a vendor under any conditional sale or other title retention
agreement and the interest of a lessor under a lease of any interest in any kind
of property or asset, whether real, personal or mixed, or tangible or
intangible.

“Loans”: The direct advances made from time to time by Lender to Borrower in the
form of a loan under and pursuant to this Agreement, as set forth in
Section 2.1.

“Loan Documents”: As defined in Section 3.1.

“Loan Maturity Date”: The earlier to occur of (i) December 31, 2026 or (ii) the
date that is fifteen (15) years after the final disbursement of a Loan under
this Agreement.

“Management Agreement”: The Management Services Agreement dated as of
February 20, 2009 between the Program Administrator and Borrower, as amended,
modified, restated or replaced from time to time.

“Material Adverse Effect”: A material adverse change in the financial condition,
properties, business or operations of Borrower (in each case as determined by
Lender pursuant to its Decision Power), including (i) any default by Borrower in
the performance of its obligations under the Program Documents, (ii) any
termination of the Management Agreement (unless a replacement management
agreement acceptable to Lender is effected) and (iii) any termination of the
Program Agreement or the Program (except for a termination in the normal course
and contemplated term of, and without a default under, the Program).

“Maximum Loan Amount”: The maximum aggregate amount in Loans advanced by Lender
that may be outstanding on any date of determination up to but not including the
Advance Termination Date, which amount is (i) One Hundred Million and 00/100
Dollars ($100,000,000.00) during the 2009 calendar year, (ii) Two Hundred
Million and 00/100 Dollars ($200,000,000.00) during the 2010 calendar year, and
(iii) Three Hundred Million and 00/100 Dollars ($300,000,000.00) during the 2011
calendar year until but not including the Advance Termination Date. To avoid
doubt, after the Advance Termination Date, Lender will not advance any Loans and
the aggregate amount of outstanding Loans will be repaid by Borrower as provided
in this Agreement.

 

2



--------------------------------------------------------------------------------

“Note”: As defined in Section 4.

“Obligations”: The Loans (as evidenced by the Note), all interest accrued
thereon, any fees due Lender under this Agreement, any expenses incurred by
Lender under or in connection with this Agreement and any and all other
liabilities and obligations of Borrower (and of any partnership in which
Borrower is or may be a partner) to Lender under or in connection with this
Agreement and the other Loan Documents, however created, arising or evidenced,
and however owned, held or acquired, whether now or hereafter existing, whether
now due or to become due, direct or indirect, absolute or contingent, and
whether several, joint or joint and several.

“Obligor”: Borrower, any other guarantor, accommodation endorser, third party
pledgor, or any other party liable with respect to the Obligations.

“Operating Account”: The segregated account maintained by Borrower with the
Depository Bank in which Borrower will maintain funds for day-to-day operations.

“Operating Expense Advance”: As defined in Section 2.1(b)(ii).

“Origination Agreement”: The agreement between the Student Loan Originating
Entity and the Origination Vendor, as amended, supplemented, modified, or
replaced from time to time, pursuant to which the Origination Vendor will
perform certain obligations with respect to the origination and documentation of
the Student Loans.

“Origination Vendor”: The Person performing Student Loan origination and
documentation services under the Origination Agreement.

“Participants”: The credit unions that acquire Participation Interests in the
Student Loans in any Loan Pool.

“Participation Agreement”: The Participation Agreement entered into between
Borrower and the Participants, as amended, modified, restated or replaced from
time to time.

“Participation Interest”: With respect to each Participant, its beneficial
ownership interest in each Student Loan in the Program, including such
Participant’s right to receive its share of Student Loan proceeds on each
Program Payment Date.

“Permitted Liens”: As defined in Section 8.2.

“Person”: Any individual, partnership, limited liability company, corporation,
trust, joint venture, joint stock company, association, unincorporated
organization, government or agency or political subdivision thereof, or other
entity.

“Prime Rate”: The floating per annum rate of interest that, at any time and from
time to time, is most recently published in the Money Rate Section of The Wall
Street Journal as the Prime Rate, which rate is not intended to be Lender’s
lowest or most favorable rate of interest at any one time. For purposes of this
Agreement, the Prime Rate will be determined on the first day of each month and
will remain in effect for such month regardless of any published changes in the
Prime Rate during such month. If more than one Prime Rate appears, then the
highest rate will be used. The effective date of any change in the Prime Rate
shall for purposes of this Agreement be the date such change in the Prime Rate
is so published in the Money Rate Section of The Wall Street Journal. Lender
shall not be obligated to give notice of any change in the Prime Rate.

 

3



--------------------------------------------------------------------------------

“Program”: The national financing program established by Borrower to provide
private student loans to Students in accordance with the Program Agreement.

“Program Administrator”: The Person designated from time to time as the “Program
Administrator” under the Program Agreement. The initial Program Administrator is
TRG.

“Program Agreement”: The Financing Program Agreement dated as of February 20,
2009 between Lender and Borrower, as amended, modified, restated or replaced
from time to time.

“Program Documents”: The Program Agreement, the Participation Agreement, the
Servicing Agreement(s), the Risk Sharing Agreement, and any other documents or
instruments entered into in connection with the Program, and any amendment,
modification, restatement or replacement thereof.

“Program Payment Date”: The 25th day of each month or, if such day is not a
Business Day, the following Business Day.

“Retained CUSO Interest”: With respect to each Student Loan in a Student Loan
Pool, on any date of determination, the portion thereof that is not then subject
to Participation Interests held by Participants.

“Risk Sharing Agreement”: The Risk Sharing Agreement dated as of February 20,
2009 between Lender and Borrower in connection with the Program, as amended,
supplemented, modified, restated or replaced from time to time.

“Servicer”: The Person obligated pursuant to the Servicing Agreement to, among
other things, collect, monitor and report Student Loan payments, handle late
payments and other delinquencies, and remit payments.

“Servicing Agreement”: The Servicing Agreement dated as of February 20, 2009
between Borrower and the Servicer, as amended, supplemented, modified, or
replaced from time to time.

“Servicing Fee”: The “servicing fee” payable to Servicer for performing its
obligations under the Servicing Agreement.

“Student”: A student enrolled at one of Lender’s ITT Technical Institutes.

“Student Loan”: A loan made to Students and originated in connection with the
Program.

“Student Loan Documents”: With respect to each Student Loan, the Student Loan
Note and all other documents and instruments evidencing, securing or otherwise
relating to such Student Loan.

“Student Loan Funding Account”: The account designated by the Student Loan
Originating Entity into which Borrower will deposit the purchase price for
Student Loans in connection with the Program.

“Student Loan Note”: The promissory note evidencing each Student Loan.

“Student Loan Originating Entity”: The federal credit union that will originate
Student Loans and sell such Student Loans to Borrower in connection with the
Program.

 

4



--------------------------------------------------------------------------------

“Student Loan Pool”: A discrete pool of Student Loans disbursed during a Funding
Year in connection with the Program.

“Student Loan Purchase Advance”: As defined in Section 2.1(b)(i).

“Subsidiary”: Any corporation, partnership, limited partnership, limited
liability company, limited liability partnership or other entity of which or in
which Borrower owns directly or indirectly fifty percent (50.00%) or more of
(a) the combined voting power of all classes of stock having general voting
power under ordinary circumstances to elect a majority of the board of directors
of such entity if a corporation, (b) the management authority and capital
interest or profits interest of such entity, if a partnership, limited
partnership, limited liability company, limited liability partnership, joint
venture or similar entity, or (c) the beneficial interest of such entity, if a
trust, association or other unincorporated organization.

“TRG”: The Rochdale Group, Inc., a Kansas corporation.

“UCC”: The Uniform Commercial Code in effect in the State of Delaware from time
to time.

1.2 Accounting Terms. Any accounting terms used in this Agreement that are not
specifically defined in this Agreement have the meanings customarily given them.

1.3 Other Terms Defined in UCC. All other capitalized words and phrases used in
this Agreement and not otherwise specifically defined have the respective
meanings assigned to such terms in the UCC, as amended from time to time.

1.4 Other Definitional Provisions; Construction. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa, and in particular the word
“Borrower” shall be so construed. The words “hereof’, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
references to Article, Section, Subsection, Annex, Schedule, Exhibit and like
references are references to this Agreement unless otherwise specified. The term
“include” or “including” means without limitation by reason of enumeration. The
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” An Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in accordance with
Section 12.3 of this Agreement. References in this Agreement to any party
include such party’s successors and permitted assigns. To the extent any of the
provisions of the other Loan Documents are inconsistent with the terms of this
Agreement, the provisions of this Agreement shall govern.

2. LOANS; PAYMENTS; INTEREST.

2.1 Loans; Payments.

(a) Loans. Subject to the terms and conditions of this Agreement and the other
Loan Documents, and in reliance upon the representations and warranties of
Borrower set forth in this Agreement and in the other Loan Documents, Lender may
make Loans to Borrower at such times and in such amount as Lender deems
appropriate in its sole and absolute discretion. Borrower acknowledges and
agrees that (i) Lender may decline to make a Loan under this Agreement in its
sole and absolute discretion and regardless of Borrower’s satisfaction any
precedent conditions to a Loan described in this Agreement and (ii) Lender will
not and has no intention to (x) make any Loans on or after the Advance
Termination Date or (y) make any Loan that would cause the aggregate outstanding
principal balance of all Loans to exceed the Maximum Loan Amount. Loans made by
Lender may be repaid and, subject to the terms and conditions hereof, advanced
again by Lender up to (but not including) the Advance Termination Date.

 

5



--------------------------------------------------------------------------------

(b) Use of Loan Advances. The Loans shall be used by Borrower only to:

(i) fund the purchase of all or portions of Student Loans in connection with the
Program (in such case, a “Student Loan Purchase Advance”); and

(ii) pay the following operating expenses of Borrower incurred in connection
with the Program: (A) Servicing Fees payable to the Servicer under the Servicing
Agreement; (B) loan origination or underwriting fees payable to the Origination
Vendor under the Origination Agreement; (C) interest payable to Lender under
this Agreement in connection with Student Loan Purchase Advances; (D) fees
payable to the Student Loan Originating Entity; (E) other Borrower operating
expenses, including third-party audits and reviews, legal expenses, travel
expenses, administrative expenses and expenses for static pool and rate shock
analyses; (F) reimbursement of certain Lender expenses relating to the
development of the Program as described in Section 3.2(b) of the Program
Agreement; (G) payments to the Program Administrator pursuant to the Management
Agreement; (H) reimbursements to the Student Loan Originating Entity of data
processing expenses related to membership; and (I) interest payable to Lender
under this Agreement in connection with advances for any of the foregoing
expenses (in any such case, an “Operating Expense Advance”).

(c) Payments.

(i) Interest Payments. Without limiting the required payments described in
Section 2.1(c)(iii) below, accrued and unpaid interest on the principal balance
of the Loans shall be due and payable on the first (1st) day of each quarter, in
arrears, commencing on January 1, 2011 and continuing on the first (1st) day of
each calendar quarter thereafter (i.e. April 1, July 1, October 1 and January 1
in each year), and on the Loan Maturity Date.

(ii) Maturity Repayment. The outstanding principal balance of the Obligations
(including the Loans and all accrued interest thereon) shall be repaid by
Borrower on the Loan Maturity Date, unless payable sooner pursuant to the
provisions of this Agreement.

(iii) Interim Payments.

(A) Allocations under the Program. If any Obligations are outstanding under this
Agreement on any Program Payment Date, then all amounts payable to Borrower
pursuant to Section 7(b) of the Participation Agreement in connection with its
Retained CUSO Interest, if any (and not any amounts paid to Borrower as the
Administrative Fee under the Participation Agreement), without regard to the
Student Loan Pool related to such Retained CUSO Interest, shall be paid to
Lender on such Program Payment Date.

(B) Student Loan Refunds. If any Obligations with respect to Student Loan
Purchase Advances are outstanding under this Agreement, then all amounts payable
to Borrower as refunds of Student Loans pursuant to Section 7(c) of the
Participation Agreement, if any, without regard to the Student Loan Pool related
to such Student Loan refund, shall be paid to Lender within two (2) Business
Days after Borrower’s receipt thereof. Any such refunded amounts that exceed the
amount of outstanding Obligations with respect to Student Loan Purchase Advances
shall be utilized by Borrower as required by the Participation Agreement and the
other Program Documents. If Lender is effecting any such refund of a Student
Loan and such refund is payable to Borrower, then Lender may offset and retain
such amount as a payment under this Section 2.1(c)(iii)(B).

 

6



--------------------------------------------------------------------------------

(C) Sales and Other Transactions of Student Loans and the Retained CUSO
Interest. Pursuant to the Participation Agreement and the Program Agreement,
Borrower has the right under the Program to effect certain sales and
transactions of its interests therein, including (i) securitizations and
whole-loan sales of Student Loans in a Student Loan Pool following the related
Funding Year and (ii) sales of participation interests corresponding to its
related Retained CUSO Interest with respect to a Student Loan Pool. Borrower
agrees that the proceeds of any such sale or other transaction received by it
shall, if any Obligations are then outstanding under this Agreement and without
regard to the Student Loan Pool affected by such sale or transaction, be paid to
Lender on the Business Day following Borrower’s receipt thereof.

(D) Loss Sharing Offsets. If any Obligations are outstanding under this
Agreement and Lender has an obligation under the Risk Sharing Agreement to make
a payment to or for the benefit of Borrower in connection with its Retained CUSO
Interest, then such amount may be offset by Lender and retained as a payment by
Borrower under this Agreement.

(iv) Optional Payments. In addition to the mandatory payments described in this
Section 2.1(c), Borrower may from time to time pay down or pay off the
Obligations, in whole or in part, without any prepayment penalty whatsoever.

(v) Remittance Account. All payments made under this Agreement shall be made by
electronic transfer to the account designated in writing by Lender to Borrower
from time to time.

(vi) Application of Payments and Collections. Borrower irrevocably waives the
right to direct the application of any and all payments and collections of the
Obligations at any time or times after the Effective Date received by Lender
from or on behalf of Borrower or any other Obligor, and Borrower hereby agrees
that Lender shall have the continuing exclusive right to apply and reapply any
and all such payments and collections received at any time or times after the
Effective Date by Lender against the Obligations, in such manner as Lender may
deem advisable, notwithstanding any entry by Lender upon any of its books and
records.

2.2 Interest Rates and Computation; Collection of Funds. Except as otherwise
provided in this Section 2.2, the principal amount of the Loans outstanding from
time to time shall bear interest at the Interest Rate. Any amount of principal
or interest on the Loans that is not paid when due, whether at stated maturity,
by acceleration or otherwise, and any other amounts under the Note and other
Loan Documents not paid when due, shall accrue interest at the Default Rate.
Borrower and Lender agree that the Default Rate is a reasonable and fair
estimate of the losses that would be suffered by Lender in the event of a
default although such losses are difficult to predict in amount. All interest
and fees shall be calculated on the basis of a year consisting of 360 days and
shall be paid for the actual number of days elapsed. Principal payments
submitted in funds not immediately available shall continue to bear interest
until collected. If any payment to be made by Borrower under this Agreement or
the Note shall become due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day and such extension of time shall be
included in computing any interest in respect of such payment.

2.3 Take-out Financing. Borrower agrees that it will use its commercially
reasonable best efforts to obtain a line of credit or other credit facility to
replace the credit line contemplated by this Agreement as soon as possible after
the Effective Date when such credit facility becomes available to Borrower on
commercially reasonable terms, in which case the proceeds of such replacement
credit facility shall be used to pay all Obligations outstanding under this
Agreement as of the closing of such credit facility and this Agreement shall
terminate. Borrower further agrees that it will report to Lender in writing the
status of such credit facility search on a monthly basis and as otherwise
requested by Lender from time to time.

 

7



--------------------------------------------------------------------------------

3. CONDITIONS OF BORROWING.

3.1 Initial Advance. Prior to advancing the first Loan under this Agreement,
Borrower must satisfy the following conditions to Lender’s satisfaction in its
sole and absolute discretion:

(a) Loan Documents. Borrower must execute and deliver to Lender the following
instruments and other documents (collectively, the “Loan Documents”):

(i) this Agreement;

(ii) the Note;

(iii) a deposit account control agreement with respect to each of the
Distribution Account and the Operating Account;

(iv) the Bailment Agreement;

(v) a Collateral Assignment of Management Agreement (with TRG);

(vi) resolutions of the board of directors, managers or members of Borrower
authorizing the execution of this Agreement and the other Loan Documents; and

(vii) such other certificates, financial statements, schedules, resolutions,
notes and other documents that are provided for under this Agreement or that
Lender shall reasonably require.

(b) Event of Default. No Event of Default, and no any event that, with notice or
lapse of time or both, would constitute an Event of Default, exists or has
occurred.

(c) Adverse Changes. No Material Adverse Effect has occurred, as determined in
Lender’s sole and absolute discretion.

(d) Litigation. No litigation or governmental proceeding is instituted against
Borrower or any of its members, managers, directors or officers, which in
Lender’s sole and absolute discretion, materially adversely affects Borrower’s
financial condition or continued operation.

(e) Representations and Warranties. Each representation or warranty of Borrower
contained in this Agreement or in any other Loan Document must be true and
correct.

3.2 Future Advances. Notwithstanding any other provision of this Agreement,
Borrower acknowledges and agrees that this line of credit evidenced by this
Agreement and the other Loan Documents is a specialty line of credit made
available only as an accommodation in connection with the Program and that,
accordingly, Lender retains the sole and absolute decision regarding whether any
Loan advance is necessary, appropriate or advisable under any circumstances.
Without limiting the foregoing, Borrower acknowledges and agrees that (i) Lender
may decline to make a Loan under this Agreement in its sole and absolute
discretion and regardless of Borrower’s satisfaction of any conditions described
in this Section 3 and regardless of whether any adverse event or circumstance
(e.g. an Event of Default), whether or not material, has occurred or exists, and
(ii) Lender will not and has no intention to (x) make any Loans on or after the
Advance Termination Date or (y) make any Loan that would cause the aggregate
outstanding principal balance of all Loans to exceed the Maximum Loan Amount.

4. NOTE EVIDENCING LOAN.

The Loans shall be evidenced by a single Revolving Note (together with any and
all renewal, extension, modification or replacement notes executed by Borrower
and given in substitution therefor, the “Note”) in the form acceptable to
Lender, duly executed by Borrower and payable to the order of Lender. At the
time of the disbursement of any Loan, or a repayment made in whole or in part
thereon, an appropriate notation thereof shall be made on the books and records
of Lender. All amounts recorded shall be, absent demonstrable error, conclusive
and binding evidence of (a) the principal amount of the Loans advanced under
this Agreement, (b) any unpaid interest owing on the Loans and (c) all amounts
repaid on the Loans. The failure to record any such amount or any error in
recording such amounts shall not, however, limit or otherwise affect the
obligations of Borrower under the Note to repay the principal amount of the
Loans, together with all interest accruing thereon.

 

 

8



--------------------------------------------------------------------------------

5. MANNER OF BORROWING.

Borrower shall deliver to Lender a written borrowing request at least two
(2) Business Days prior to the proposed advance date of a Loan, in each case
specifying the proposed date and amount of and specific uses for such Loan. Each
such request delivered by Borrower shall be deemed to constitute a confirmation
of Borrower’s representations and warranties in this Agreement and a
confirmation that the conditions in Section 3.1 are satisfied, in each case as
of the date of such request. Lender may request from Borrower, and Borrower will
provide to Lender, supporting documentation and information in connection with
any such borrowing request, including invoices for paid or payable expenses and
budgets specifying future expenses.

Lender is authorized to rely on any written, verbal, electronic, telephonic or
telecopy loan requests by a Person designated in writing by Borrower as
authorized to make such request. The initial group of such Persons is designated
on Schedule 5, which group may be modified by Borrower by delivering to Lender a
revised Schedule 5 from time to time. Borrower irrevocably confirms, ratifies
and approves all such advances by Lender and indemnifies Lender against losses
and expenses (including attorneys’ fees and expenses) with respect thereto.

Any portion of a Loan constituting a Student Loan Purchase Advance will be paid
directly to the Student Loan Funding Account. Any portion of a Loan constituting
an Operating Expense Advance will be paid into the Operating Account.

6. SECURITY FOR THE OBLIGATIONS.

6.1 Security for Obligations. As security for the payment of the Obligations,
Borrower pledges, assigns, transfers and delivers to Lender, and grants to
Lender a continuing and unconditional security interest in and to, Borrower’s
rights, title and interest in and to the following property, whether tangible or
intangible, wherever located and whether now existing or hereafter arising or
acquired (all of such property, individually and collectively, the
“Collateral”):

(a) the Retained CUSO Interest (including any interest of Borrower in the
Student Loans and the Student Loan Documents (whether tangible or electronic)
evidencing or securing the Student Loans) and all accounts, general intangibles
and payment intangibles related thereto;

(b) the Distribution Account, the Operating Account, all amounts deposited in
such accounts and all contract rights and privileges in respect of such
accounts, and all cash, checks, money orders and other items of value of
Borrower now or hereafter paid, deposited, credited, held (whether for
collection, provisionally or otherwise) or otherwise in the possession or under
the control of, or in transit to, Lender or any agent, bailee or custodian
thereof, credited or held to be credited to either such account;

(c) all personal property of, or for the account of, Borrower now or hereafter
coming into the possession, control or custody of, or in transit to, Lender or
any agent or bailee for Lender or any participant with Lender in the Loan
(whether for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise), including all earnings, dividends, interest, or other rights in
connection therewith and the products and proceeds therefrom;

(d) all additions and accessions to, replacements and substitutions for,
products and proceeds of, rents, offspring, revenues and profits from, and all
right, title, security, guaranties and supporting obligations with respect to,
the property and the use or operation of the property described in Sections
6.1(a)-(c) above, whether tangible or intangible, and, to the extent not
otherwise included, all payments under any insurance policy (whether or not
Lender is the loss payee thereof) and under any indemnity, warranty or guaranty,
payable by reason of loss or damage to, or otherwise with respect to, any of the
foregoing Collateral.

 

9



--------------------------------------------------------------------------------

To the extent that the UCC does not apply to any item of the Collateral, it is
the intention of Borrower and Lender and this Agreement that Lender have a
common law pledge or collateral assignment of such item of Collateral.

To avoid doubt, Lender acknowledges that (i) the Participants own Participation
Interests in the Student Loans and have interests in amounts corresponding to
such Participation Interests that are deposited in the Distribution Account and,
(ii) accordingly, the Collateral does not include any Participation Interest in
any Student Loan or any amount deposited in the Distribution Account that is
payable to a Participant in connection with its Participation Interests in the
Student Loans.

6.2 Possession and Transfer of Collateral.

(a) Subject to the payments required under Section 2.1(c)(iii) of this
Agreement, until an Event of Default has occurred under this Agreement, Borrower
shall be entitled to possession or use of the Collateral. The cancellation or
surrender of the Note, upon payment or otherwise, shall not affect the right of
Lender to retain the Collateral for any other of the Obligations.

(b) If any Obligations are outstanding under this Agreement, then Borrower shall
not sell, assign (by operation of law or otherwise), license, lease or otherwise
dispose of, or grant any option with respect to any of the Collateral, except
that Borrower may, with Lender’s prior written consent (which consent may be
granted or denied in Lender’s sole and absolute discretion), (i) effect a
securitization including or a whole-loan sale of Student Loans in a Student Loan
Pool following the related Funding Year, or (ii) sell one or more participation
interests corresponding to all or a portion of Borrower’s Retained CUSO Interest
with respect to a Student Loan Pool. Borrower must deliver to Lender notice of
any such transaction at least ten (10) Business Days prior to the closing
thereof and, pursuant to Section 2.1(c)(iii)(C), Borrower shall pay to Lender
any proceeds resulting from any such sale or other transaction (without regard
to the Student Loan Pool affected by such sale or transaction) on the Business
Day following Borrower’s receipt thereof. Lender consent with respect to any
such sale or transaction may include a condition that the proceeds thereof be
paid directly to Lender without receipt by Borrower.

6.3 Financing Statements. Borrower shall, at Lender’s request, at any time and
from time to time, authorize, execute or deliver to Lender such financing
statements, amendments and other documents and do such acts as Lender deems
necessary in order to establish and maintain valid, attached and perfected first
security interests in the Collateral in favor of Lender, free and clear of all
Liens and claims and rights of third parties whatsoever (except as otherwise
specifically set forth in Section 8 of this Agreement). Borrower irrevocably
authorizes Lender at any time, and from time to time, to file in any
jurisdiction any initial financing statements and amendments thereto that
(a) cover the Collateral (regardless of whether any particular asset comprised
in the Collateral falls within the scope of Article 9 of the Uniform Commercial
Code of the jurisdiction wherein such financing statement or amendment is filed)
or describe the Collateral as being of an equal, lesser or greater scope or in
lesser or greater detail, (b) indicate an agent or affiliate of Lender (whether
or not indicating of the representative capacity of such agent or affiliate) as
the secured party of record with respect to such financing statement (it being
acknowledged and agreed that such agent or affiliate has no obligation or
liability to Borrower under this Agreement or any other Loan Document), and
(c) contain any other information required by Section 5 of Article 9 of the
Uniform Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed, including (i) whether Borrower is an organization, the type
of organization and any organization identification number issued to Borrower,
and (ii) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates.
Borrower agrees to furnish any such information to Lender promptly upon request.
Borrower further ratifies and affirms its authorization for any financing
statements or amendments thereto filed by Lender in any jurisdiction prior to
the Effective Date.

 

10



--------------------------------------------------------------------------------

6.4 Preservation of the Collateral. Lender may, but is not required to, take
such action from time to time as Lender deems appropriate to maintain or protect
the Collateral. Lender shall exercise such reasonable care in the custody and
preservation of the Collateral (if Lender takes such action) as Borrower
reasonably requests in writing, but such request shall not be inconsistent with
Lender’s status as a secured party, and the failure of Lender to comply with any
such request shall not be deemed a failure to exercise reasonable care. In
addition, any failure of Lender to preserve or protect any rights with respect
to the Collateral against prior or third parties, or to do any act with respect
to preservation of the Collateral requested by Borrower, shall not be deemed a
failure to exercise reasonable care in the custody or preservation of the
Collateral. Borrower shall have the sole responsibility for taking such action
as may be necessary, from time to time, to preserve all rights of Borrower and
Lender in the Collateral against prior or third parties. Without limiting the
generality of the foregoing, where Collateral consists in whole or in part of
securities, Borrower represents to, and covenants with, Lender that Borrower has
made arrangements for keeping informed of changes or potential changes affecting
the securities (including rights to convert or subscribe, payment of dividends,
reorganization or other exchanges, tender offers and voting rights), and
Borrower agrees that Lender shall have no responsibility or liability for
informing Borrower of any such or other changes or potential changes or for
taking any action or omitting to take any action with respect thereto.

6.5 Electronic Chattel Paper and Transferable Records; Student Loan Notes. If
Borrower at any time holds or acquires an interest in any electronic chattel
paper or any “transferable record”, as that term is defined in Section 201 of
the federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, Borrower shall promptly notify Lender thereof and, at the
request of Lender, shall take such action as Lender may reasonably request to
vest in Lender control under Section 9-105 of the UCC of such electronic chattel
paper or control under Section 201 of the federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act (as in effect in such jurisdiction) of such
transferable record. Lender agrees with Borrower that Lender will arrange,
pursuant to procedures satisfactory to Lender and so long as such procedures
will not result in Lender’s loss of control, for Borrower to make alterations to
the electronic chattel paper or transferable record permitted under
Section 9-105 of the UCC or, as the case may be, Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to make without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by Borrower with respect to such
electronic chattel paper or transferable record.

Except for Student Loans executed electronically, there is only one original
executed Student Loan Note evidencing each Student Loan. For Student Loans that
were or will be executed electronically, the Servicer has or will have
possession of the electronic records evidencing the Student Loan Note. Borrower
has or will have in its possession, or Borrower will cause the Servicer to
deliver to Lender, a copy of the Student Loan Note that constitutes or evidences
each Student Loan. The Student Loan Notes do not have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than Lender. All financing statements filed or to be filed against
Borrower in favor of Lender in connection with this Agreement describing the
Retained CUSO Interest or any other interest in the Student Loans may contain a
statement to the following effect: “A purchase of or security interest in any
collateral described in this financing statement will violate the rights of
Lender.”

 

11



--------------------------------------------------------------------------------

Borrower shall cause the Servicer to hold the Student Loan Documents, including
any electronic records evidencing the Student Loan Notes, for the benefit of
Lender and to maintain such accurate and complete accounts, records and computer
systems pertaining to the Student Loan Documents, including any electronic
records evidencing the Student Loan Notes, as shall enable Borrower to comply
with this Agreement. Borrower shall cause the Servicer to enter into the
Bailment Agreement pursuant to which the Servicer shall agree to (i) act with
reasonable care, using that degree of skill and attention that the Servicer
exercises with respect to the student loan files relating to similar student
loans that the Servicer services on behalf of other Persons, (ii) ensure that it
fully complies with all applicable federal and state laws, including the Higher
Education Act and any applicable e-sign laws, with respect thereto, (iii) take
all actions necessary with respect to the Student Loan Documents held by it and
of the related accounts, records and computer systems, in order to enable Lender
to verify the accuracy of the Servicer’s record keeping with respect to the
Servicer’s obligations as custodian, and (iv) promptly report to Borrower and
Lender any material failure on its part to hold the Student Loan Documents and
maintain its accounts, records and computer systems as herein provided and
promptly take appropriate action to remedy any such failure. Nothing herein
shall be deemed to require an initial review or any periodic review by Lender of
the Student Loan Documents. The Bailment Agreement shall also require that if,
in Lender’s reasonable judgment, it is necessary to preserve the interests of
Lender in the Student Loans, the Servicer shall transfer physical possession of
the Student Loan Notes to Lender or any other custodian designated by Lender.

6.6 Other Actions as to any and all Collateral. Borrower further agrees to take
any other action reasonably requested by Lender to insure the attachment,
perfection and priority of, and the ability of Lender to enforce, Lender’s
security interest in any and all of the Collateral, including (a) authorizing,
executing, delivering or, where appropriate, filing financing statements and
amendments thereto under the Uniform Commercial Code, (b) causing Lender’s name
to be noted as secured party on any certificate of title for a titled good if
such notation is a condition to attachment, perfection or priority of, or
ability of Lender to enforce, Lender’s security interest in such Collateral,
(c) complying with any provision of any statute, regulation or treaty of the
United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of Lender to
enforce, Lender’s security interest in such Collateral, (d) obtaining
governmental and other third party consents and approvals (including any consent
of any licensor, lessor or other Person obligated on Collateral), (e) obtaining
waivers from mortgagees and landlords in form and substance satisfactory to
Lender, and (f) taking all actions required by the UCC in effect from time to
time or by other law, as applicable in any relevant UCC jurisdiction, or by
other law as applicable in any foreign jurisdiction.

7. REPRESENTATIONS AND WARRANTIES.

To induce Lender to make the Loan, Borrower makes the following representations
and warranties to Lender, each of which shall be true and correct in all
material respects as of the Effective Date, and which shall survive the
execution and delivery of this Agreement:

7.1 Borrower Organization and Name. Borrower is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with full power and authority to carry on and conduct its business as
presently conducted. Borrower’s state issued organizational identification
number is 4614327. Borrower is duly licensed or qualified in all foreign
jurisdictions wherein the nature of its activities require such qualification or
licensing. The exact legal name of Borrower is as set forth in the first
paragraph of this Agreement, and Borrower currently does not conduct, nor has it
during the last five (5) years conducted, business under any other name or trade
name.

 

12



--------------------------------------------------------------------------------

7.2 Authorization; Validity. Borrower has full right, power and authority to
enter into this Agreement, to borrow and incur the Loans and other Obligations
and execute and deliver the Loan Documents as provided in this Agreement and to
perform all of its duties and obligations under this Agreement and the other
Loan Documents. The execution and delivery of this Agreement and the other Loan
Documents will not, nor will the observance or performance of any of the matters
and things herein or therein violate or contravene any provision of law or of
the articles of organization, operating agreement or other organizational
documents of Borrower. All necessary and appropriate action has been taken on
the part of Borrower to authorize the execution and delivery of this Agreement
and the other Loan Documents. This Agreement and the other Loan Documents are
valid and binding agreements and contracts of Borrower in accordance with their
respective terms.

7.3 Compliance With Laws. The nature and transaction of Borrower’s business and
operations and the use of its properties and assets (including the Collateral
and any real estate owned or occupied by Borrower) do not and during the term of
this Agreement shall not, violate or conflict with, in any material respect, any
applicable law, statute, ordinance, rule, regulation or order of any kind or
nature, including the provisions of the Fair Labor Standards Act, any zoning,
land use, building, noise abatement, occupational health and safety or other
laws, any building permit, any condition, grant, easement, covenant, condition
or restriction, whether recorded or not, and any state or federal laws, rules or
regulations in any way affecting Borrower’s right or ability to purchase, hold
or collect on the Student Loans.

7.4 Absence of Breach. The execution, delivery and performance of this
Agreement, the Loan Documents and any other documents or instruments to be
executed and delivered by Borrower in connection with the Loan shall not
(a) violate any provisions of law or any applicable regulation, order, writ,
injunction or decree of any court or governmental authority, or (b) conflict
with, be inconsistent with, or result in any breach or default of any of the
terms, covenants, conditions, or provisions of any indenture, mortgage, deed of
trust, instrument, document, agreement or contract of any kind to which Borrower
is a party or by which Borrower or any of its property or assets may be bound.

7.5 Collateral Representations. Borrower is the sole owner of the Collateral,
free from any Lien of any kind, other than Permitted Liens.

7.6 Financial Statements. All financial statements submitted to Lender have been
prepared on a basis, except as otherwise noted therein, consistent with the
previous fiscal year and truly and accurately reflect the financial condition of
Borrower and the results of the operations for Borrower as of such date and for
the periods indicated.

7.7 Litigation and Taxes. There is no litigation, demand, charge, claim,
petition or governmental investigation or proceeding pending or, to the best
knowledge of Borrower, threatened against Borrower, which, if adversely
determined, would result in a Material Adverse Effect. Borrower has duly filed
all applicable income or other tax returns and has paid all income or other
taxes when due. There is no controversy or objection pending or, to the best
knowledge of Borrower, threatened in respect of any tax returns of Borrower.

7.8 Event of Default. No Event of Default has occurred, and no event has
occurred that, with the lapse of time, the giving of notice or both, would
constitute an Event of Default under this Agreement or any of the other Loan
Documents. Borrower is not in default (without regard to grace or cure periods)
under any contract or agreement to which it is a party.

7.9 ERISA. Neither Borrower nor any member of the Controlled Group maintains or
contributes to any Employee Plan.

 

13



--------------------------------------------------------------------------------

7.10 Adverse Circumstances. No condition, circumstance, event, agreement,
document, instrument, restriction, litigation or proceeding (or threatened
litigation or proceeding or basis therefor) exists that (a) could reasonably be
expected to adversely affect the validity or priority of the Liens granted to
Lender under this Agreement or the other Loan Documents, (b) could reasonably be
expected to materially adversely affect the ability of Borrower to perform its
obligations under the Loan Documents, (c) would constitute an Event of Default
under any of the Loan Documents, or (d) creates or may result in a circumstance
or event that, with the lapse of time, the giving of notice or both, would
constitute an Event of Default under any of the Loan Documents.

7.11 Lending Relationship. Borrower acknowledges and agrees that the
relationship created by this Agreement with Lender is and has been conducted on
an open and arm’s length basis in which no fiduciary relationship exists and
that Borrower has not relied and is not relying on any such fiduciary
relationship in executing this Agreement and in consummating the Loans.

7.12 Business Loan. The Loans, including the interest rate, fees and charges as
contemplated by this Agreement, (a) are business loans under New York law,
(b) are exempted transactions under the Truth In Lending Act, 12 U.S.C. 1601 et
seq., as amended from time to time, and (c) do not, and when disbursed shall
not, violate the provisions of any New York usury laws, any consumer credit laws
or the usury laws of any state which may have jurisdiction over the transactions
described in this Agreement, Borrower or any property securing the Obligations.

7.13 Regulation U. No portion of the proceeds of any Loan shall be used by
Borrower or any affiliate of Borrower, either directly or indirectly, for the
purpose of purchasing or carrying any margin stock, within the meaning of
Regulation U as adopted by the Board of Governors of the Federal Reserve System.

7.14 Governmental Regulation. Borrower and its Subsidiaries are not, or after
giving effect to any Loan will not be, subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act or the Investment
Company Act of 1940 or to any federal or state statute or regulation limiting
its ability to incur indebtedness for borrowed money.

7.15 Bank Accounts. The account numbers and locations of the Distribution
Account, the Operating Account and all other deposit accounts and bank accounts
of Borrower and its Subsidiaries are attached to this Agreement as Schedule
7.15.

7.16 Place of Business. The principal place of business of Borrower is 8700
Indian Creek Parkway, Suite 120, Overland Park, Kansas 66210 and Borrower shall
promptly notify Lender of any change in such location. Borrower will not remove
or permit the Collateral to be removed from such location without the prior
written consent of Lender.

7.17 Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials submitted to Lender in connection with or in furtherance of this
Agreement by or on behalf of Borrower fully and fairly state the matters with
which they purport to deal, and neither misstate any material fact nor,
separately or in the aggregate, fail to state any material fact necessary to
make the statements made not misleading.

7.18 Books and Records. The books and records of Borrower are in good order,
complete, accurate, and up to date.

8. NEGATIVE COVENANTS.

8.1 Indebtedness. Borrower shall not, either directly or indirectly, create,
assume, incur or have outstanding any Indebtedness (including purchase money
indebtedness), or become liable, whether as endorser, guarantor, surety or
otherwise, for any debt or obligation of any other Person, except:

 

14



--------------------------------------------------------------------------------

(a) the Obligations;

(b) endorsement for collection or deposit of any commercial paper secured in the
ordinary course of business;

(c) obligations of Borrower for taxes, assessments, municipal or other
governmental charges; and

(d) obligations of Borrower for accrued expenses as accounts payable and
incurred in the ordinary course of business.

8.2 Encumbrances. Borrower shall not, either directly or indirectly, create,
assume, incur or suffer or permit to exist any Lien or charge of any kind or
character upon any asset of Borrower, whether owned on the Effective Date or
hereafter acquired except:

(a) Liens for taxes, assessments or other governmental charges not yet due or
that are being contested in good faith by appropriate proceedings in such a
manner as not to make the property forfeitable;

(b) Liens or charges incidental to the conduct of its business or the ownership
of its property and assets that were not incurred in connection with the
borrowing of money or the obtaining of an advance or credit, and that do not in
the aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;

(c) pledges or deposits to secure obligations under worker’s compensation laws
or similar legislation;

(d) good faith deposits in connection with leases to which Borrower is a party;

(e) deposits to secure public or statutory obligations of Borrower; and

(f) Liens granted to Lender under this Agreement.

Items (a) through (f) are referred to as “Permitted Liens”.

8.3 Investments. Borrower shall not, either directly or indirectly, make or have
outstanding any new investments (whether through purchase of stocks, obligations
or otherwise) in, or loans or advances to, any other Person (to avoid doubt, not
including Student Loans purchased in the normal course of the Program), or
acquire all or any substantial part of the assets, business, stock or other
evidence of beneficial ownership of any other Person.

8.4 Transfer; Merger. Borrower shall not either: (i) directly or indirectly,
merge, consolidate, sell, transfer, license, lease, encumber or otherwise
dispose of all or any part of its property or business or all or any substantial
part of its assets; or (ii) except as otherwise permitted under Section 6.2(b)
of this Agreement, sell or discount (with or without recourse) any of its
interest in the Student Loans or its Retained CUSO Interest; unless, in the case
of either clause (i) or clause (ii), (x) Borrower has obtained Lender’s prior
written consent or, (y) if no Obligations are then outstanding under this
Agreement, Borrower has delivered prior written notice to Lender.

8.5 Issuance of Stock. Other than as expressly permitted under the Program,
Borrower shall not, either directly or indirectly, issue or distribute any
additional capital stock, membership interests or other securities of Borrower.

8.6 Distributions. So long as any Obligations are outstanding, Borrower shall
not, either directly or indirectly, purchase or redeem any membership interests,
or declare or pay any dividends or distributions, whether in cash or otherwise,
or set aside any funds for any such purpose.

 

15



--------------------------------------------------------------------------------

8.7 Bank Accounts. Borrower shall not move or change any information with
respect to the Distribution Account or the Operating Account or any other
account described on Schedule 7.15, and shall not establish any new deposit
accounts or other bank accounts, in any such case without the prior written
consent of Lender. Notwithstanding the foregoing, Borrower may move any such
account to or establish any new account with a Designated Financial Institution
(as defined in the Program Agreement) provided that, prior to such account move
or establishment, Borrower causes such Designated Financial Institution to enter
into an account control agreement with Lender that is acceptable in form and
substance to Lender.

8.8 Change of Legal Status. Borrower shall not change its name, its
organizational identification number (if it has one), its type of organization,
its jurisdiction of organization or other legal structure.

9. AFFIRMATIVE COVENANTS.

9.1 Company Existence. Borrower shall at all times preserve and maintain its
existence, rights, franchises and privileges, and shall at all times continue as
a going concern in the business that Borrower is presently conducting. If
Borrower does not have a state issued identification number and later obtains
one, Borrower shall promptly notify Lender of such organizational identification
number.

9.2 Maintain Property. Borrower shall at all times maintain and preserve the
Collateral in good condition and shall from time to time make all needful and
proper renewals, replacements and additions thereto so that at all times the
condition thereof shall be fully preserved and maintained. Borrower shall permit
Lender to examine and inspect its place of business and properties at all
reasonable times.

9.3 Maintain Insurance. Borrower shall at all times maintain insurance with
insurance companies acceptable to Lender (i) for all insurable property owned by
it that is of a character usually insured by companies similarly situated,
insuring against any loss or damage from fire and such other hazards or risks as
are customarily insured against by companies similarly situated, and (ii) for
employers’, public and professional liability risks. Borrower shall deliver to
Lender a certificate setting forth in summary form the nature and extent of the
insurance maintained by Borrower pursuant to this Section 9.3. All such policies
of insurance must be satisfactory to Lender in relation to the amount and term
of the Obligations and type and value of the Collateral and assets of Borrower,
and shall identify Lender as loss payee or as an additional insured. If Borrower
either fails to provide Lender with evidence of the insurance coverage required
by this Section 9.3 or at any time hereafter fails to obtain or maintain any of
the policies of insurance required above, or if Borrower fails to pay any
premium in whole or in part relating thereto, then Lender, without waiving or
releasing any obligation or default by Borrower under this Agreement, may at any
time (but has no obligation to) obtain and maintain such policies of insurance
and pay such premium and take any other action with respect thereto that Lender
deems advisable. Such insurance coverage obtained by Lender (a) may but need not
protect Borrower’s interest in such property and (b) may not pay any claim made
by or against Borrower in connection with such property. Borrower may later
cancel any such insurance purchased by Lender, but only after providing Lender
with evidence that Borrower has obtained the insurance coverage required by this
Section 9.3. The costs of such insurance obtained by Lender through and
including the effective date such insurance coverage is canceled or expires
(which may be greater than the cost of insurance that Borrower may be able to
obtain on its own), together with any other charges incurred by Lender in
connection with the placement of such insurance, and together with interest
thereon at the Default Rate on such amounts until repaid, shall be part of the
Obligations payable under this Agreement and shall be payable on demand by
Borrower to Lender.

 

16



--------------------------------------------------------------------------------

9.4 Tax Liabilities. Borrower shall at all times pay and discharge all property
and other taxes, assessments and governmental charges upon, and all claims
(including claims for labor, materials and supplies) against Borrower or any of
its properties, in each case before any such amount becomes delinquent and
before penalties accrue thereon.

9.5 ERISA Liabilities; Employee Plans. Borrower shall not maintain, or permit
any member of the Controlled Group to maintain, or become obligated to
contribute, or permit any member of the Controlled Group to become obligated to
contribute, to any Employee Plan.

9.6 Financial Statements. Borrower shall at all times maintain a standard system
of accounting, on the accrual basis of accounting, and shall furnish to Lender
or his authorized representatives such information regarding the business
affairs, operations and financial condition of Borrower, including:

(a) as soon as available, and in any event, within ninety (90) days after the
close of each of its fiscal years, a copy of the annual reviewed financial
statements of Borrower, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal year then ended and
such other information (including nonfinancial information) as Lender may
request, in reasonable detail, prepared and certified by an independent
certified public accountant acceptable to Lender;

(b) as soon as available, and in any event, within forty-five (45) days
following the end of each quarter, a copy of the financial statements of
Borrower regarding such quarter, including balance sheet, statement of income
and retained earnings, and statement of cash flows for such quarter; and

(c) as soon as available, and in any event, within forty-five (45) days
following the end of each quarter, a detailed and itemized report of all income
received and expenses paid or incurred by Borrower during such quarter
(including a detailed description of the use of all Operating Expense Advances),
a detailed and itemized report of all assets and liabilities of Borrower as of
the end of such quarter, and such other information (including non-financial
information) as Lender may request, in each case prepared in detail and
certified as accurate by Borrower.

No change with respect to such accounting principles shall be made by Borrower
without giving prior notification to Lender. Borrower represents and warrants to
Lender that the financial statements delivered to Lender at or prior to the
execution and delivery of this Agreement and to be delivered at all times after
the Effective Date accurately reflect and will accurately reflect the financial
condition of Borrower. Lender shall have the right at all times during business
hours to inspect the books and records of Borrower and make extracts therefrom.
Borrower agrees to advise Lender immediately of any adverse change in the
financial condition, the operations or any other status of Borrower.

9.7 Supplemental Financial Statements. Borrower shall promptly upon receipt
thereof, provide to Lender copies of interim and supplemental reports if any,
submitted to Borrower by independent accountants in connection with any interim
audit or review of the books of Borrower.

9.8 Field Audits. Borrower shall allow Lender, at Borrower’s sole expense, to
conduct a quarterly field examination of Borrower’s business operations, the
results of which must be satisfactory to Lender in Lender’s sole and absolute
discretion.

9.9 Other Reports. Borrower shall, within such period of time as Lender may
specify, deliver to Lender such other schedules and reports as Lender may
reasonably require.

9.10 Collateral Records. Borrower shall keep full and accurate books and records
relating to the Collateral and shall mark such books and records to indicate
Lender’s Lien in the Collateral.

 

17



--------------------------------------------------------------------------------

9.11 Notice of Proceedings. Borrower shall, promptly after knowledge thereof
comes to its attention, give written notice to Lender of all threatened or
pending actions, suits, and proceedings before any court or governmental
department, commission, board or other administrative agency which may have a
Material Adverse Effect.

9.12 Notice of Default. Borrower shall, promptly after the occurrence or
commencement thereof, give notice to Lender in writing of the occurrence of an
Event of Default or of any event that, with the lapse of time, the giving of
notice or both, would constitute an Event of Default under this Agreement.

10. EVENTS OF DEFAULT.

Borrower, without notice or demand of any kind, shall be in default under this
Agreement upon the occurrence of any of the following events (each an “Event of
Default”):

(a) any amount due and owing on the Note or any of the Obligations, whether by
its terms or as otherwise provided in this Agreement, is not paid when due;

(b) any written warranty, representation, certificate or statement in this
Agreement, the Loan Documents or any other agreement with Lender is or becomes
false in any material respect and, if capable of being cured, continues
unremedied for a period of thirty (30) days;

(c) any failure to perform or default in the performance of any covenant,
condition or agreement contained: (i) in this Agreement (other than as described
in Section 10(a) above) and, if capable of being cured, such failure to perform
or default in performance continues for a period of thirty (30) days after the
required date of performance; or (ii) in the other Loan Documents (all of the
covenants, conditions and agreements contained therein being incorporated in
this Agreement by reference) or any other agreement with Lender and such failure
to perform or default in performance continues beyond any applicable grace or
cure period;

(d) any default occurs in the payment of principal, interest or any other sum
greater than $10,000.00 in connection with any other obligation of Borrower or
in the performance of any other term, condition or covenant contained in any
agreement to which Borrower or its property is subject (which default continues
beyond any grace or cure period provided with respect thereto), the effect of
which default is to cause or permit the holder of such obligation or the other
party to such other agreement to cause such obligation to become due prior to
its stated maturity or to terminate such other agreement;

(e) Borrower or any other Obligor makes an assignment for the benefit of
creditors, fails to pay, or admits in writing its inability to pay its debts as
they mature; or a trustee of any substantial part of the assets of Borrower or
any other Obligor is applied for or appointed;

(f) any proceeding involving Borrower or any other Obligor is commenced by or
against such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law or statute of
the federal government or any state government;

(g) the entry of any one or more judgments, decrees, levies, attachments,
garnishments or other process involving more than $10,000.00 in the aggregate in
any calendar year, or the filing of any Lien against Borrower or any other
Obligor that is not fully covered by insurance or not removed within thirty
(30) days after first becoming a Lien;

(h) the entry of any judgment, decree, levy, attachment, garnishment or other
process, or the filing of any Lien, against any of the Collateral or any
collateral under a separate security agreement securing any of the Obligations,
the loss, theft, destruction, seizure or forfeiture, or the occurrence of any
deterioration or impairment of any of the Collateral or any of the collateral
under any security agreement securing any of the Obligations, or any decline or
depreciation in the value or market price thereof (whether actual or reasonably
anticipated), which in any such case causes the Collateral, in the reasonable
opinion of Lender acting in good faith, to become unsatisfactory as to value or
character or causes Lender to reasonably believe that it is insecure and that
the likelihood for repayment of the Obligations is or will soon be impaired,
time being of the essence; the cause of any such deterioration, impairment,
decline or depreciation includes the failure by Borrower to do any act deemed
necessary by Lender to preserve and maintain the value and collectability of the
Collateral; or

(i) the occurrence of any Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

11. REMEDIES.

Upon the occurrence of an Event of Default, Lender shall have all rights, powers
and remedies set forth in this Agreement and the other Loan Documents, in any
written agreement or instrument (in addition to this Agreement and the other
Loan Documents) relating to any of the Obligations or any security therefor, or
as otherwise provided at law or in equity. Without limiting the generality of
the foregoing, (i) Lender may, at its option upon the occurrence of an Event of
Default, declare all Obligations to be immediately due and payable, and
(ii) upon the occurrence of an Event of Default under either Section 10(e) or
Section 10(f), all Obligations shall be automatically due and payable (and to
avoid doubt, any alleged commitment of Lender to Borrower shall immediately
terminate), all without demand, notice or further action of any kind required on
the part of Lender. Borrower waives any and all presentment, demand, notice of
dishonor, protest, and all other notices and demands in connection with the
enforcement of Lender’s rights under this Agreement and the other Loan
Documents, and consents to, and waives notice of release, with or without
consideration, of any Collateral, notwithstanding anything contained in this
Agreement or in the other Loan Documents to the contrary. In addition to the
foregoing:

11.1 Possession and Assembly of Collateral. Lender may, without notice, demand
or legal process of any kind, take possession of any or all of the Collateral
(in addition to Collateral of which Lender already has possession), wherever it
may be found, and for that purpose may pursue the Collateral wherever it may be
found, and may enter into any of Borrower’s premises where any of the Collateral
may be or is supposed to be, and search for, take possession of, remove, keep
and store any of the Collateral until it is sold or otherwise disposed of. At
Lender’s request, Borrower will (at Borrower’s sole expense) assemble the
Collateral and make it available to Lender at a place or places to be designated
by Lender that is reasonably convenient to Lender and Borrower.

11.2 Sale of Collateral. Lender may sell any or all of the Collateral at public
or private sale, upon such terms and conditions as Lender may deem proper, and
Lender may purchase any or all of the Collateral at any such sale. Lender may
apply the net proceeds, after deducting all costs and expenses (including all
attorneys’ fees and expenses) incurred or paid at any time in the collection,
protection and sale of the Collateral and the Obligations, to the payment of the
Note or any of the other Obligations, returning the excess proceeds (if any) to
Borrower. Borrower shall remain liable for any amount remaining unpaid after
such application, together with interest accruing thereon as provided in this
Agreement. Any notification of intended disposition of the Collateral required
by law shall be conclusively deemed reasonably and properly given if given by
Lender at least ten (10) calendar days before the date of such disposition.
Borrower confirms, approves and ratifies all acts and deeds of Lender relating
to the foregoing, and each part thereof.

11.3 Standards for Exercising Remedies. To the extent that applicable law
imposes duties on Lender to exercise remedies in a commercially reasonable
manner, Borrower acknowledges and agrees that it is not commercially
unreasonable for Lender (a) to fail to incur expenses reasonably deemed
significant by Lender to prepare Collateral for disposition or otherwise to
complete raw material or work-in-process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against account debtors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (d) to exercise collection remedies against account debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as Borrower, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
including any warranties of title, (k) to purchase insurance or credit
enhancements to protect Lender against risks of loss, collection or disposition
of Collateral or to provide to Lender a guaranteed return from the collection or
disposition of Collateral, or (1) to obtain the services of brokers, investment
bankers, consultants and other professionals to assist Lender in the collection
or disposition of any of the Collateral. Borrower acknowledges that the purpose
of this Section 11.3 is to provide non-exhaustive indications of what actions or
omissions by Lender would not be commercially unreasonable in Lender’s exercise
of remedies against the Collateral and that other actions or omissions by Lender
shall not be deemed commercially unreasonable solely on account of not being
indicated in this Section 11.3. Without limiting the foregoing, nothing
contained in this Section 11.3 shall be construed to grant any rights to
Borrower or to impose any duties on Lender that would not have been granted or
imposed by this Agreement or by applicable law in the absence of this
Section 11.3.

 

 

19



--------------------------------------------------------------------------------

11.4 UCC and Offset Rights. Lender may exercise, from time to time, any and all
rights and remedies available to Lender under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between any
Obligor and Lender. Without limiting Section 2.1(c)(iii)(E), Lender may, without
demand or notice of any kind, appropriate and apply toward the payment of the
Obligations, whether matured or unmatured, and in such order of application as
Lender may from time to time elect, any indebtedness of Lender to Borrower or
any other Obligor, however created or arising, including balances, credits,
deposits, accounts or moneys in the possession, control or custody of, or in
transit to, Lender. Borrower, on behalf of itself and each Obligor, waives the
benefit of any law that would otherwise restrict or limit Lender in the exercise
of its acknowledged right to appropriate at any time hereafter any such
indebtedness owing from Lender.

11.5 Additional Remedies. Without limiting the foregoing, Lender may and has the
right to:

(a) instruct Borrower, at Borrower’s expense, to notify any parties obligated on
any of the Collateral to make payment directly to Lender of any amounts due or
to become due thereunder, or Lender may directly notify such obligors of the
security interest of Lender or of the assignment to Lender of the Collateral and
direct such obligors to make payment to Lender of any amounts due or to become
due with respect thereto, and thereafter, collect any such amounts due on the
Collateral directly from such Persons obligated thereon;

(b) enforce collection of any of the Collateral by suit or otherwise, or make
any compromise or settlement with respect to any of the Collateral, or
surrender, release or exchange all or any part thereof, or compromise, extend or
renew for any period (whether or not longer than the original period) any
indebtedness thereunder;

(c) take possession or control of any proceeds and products of any of the
Collateral, including the proceeds of insurance thereon;

 

20



--------------------------------------------------------------------------------

(d) extend, renew or modify for one or more periods (whether or not longer than
the original period) the Note, any of the other Obligations, any obligation of
any nature of any other Obligor with respect to the Note or any of the
Obligations;

(e) grant releases, compromises or indulgences with respect to the Note, any of
the Obligations, any extension or renewal of any of the Obligations, any
security therefor, or to any other Obligor with respect to the Note or any of
the Obligations;

(f) transfer the whole or any part of any securities constituting Collateral
into the name of Lender or Lender’s nominee without disclosing, if Lender so
desires, that such securities so transferred are subject to the security
interest of Lender, and any corporation, association, or any of the managers or
trustees of any trust issuing any of such securities, or any transfer agent,
shall not be bound to inquire, if Lender or such nominee makes any further
transfer of all or portion of such securities, as to whether Lender or such
nominee has the right to make such further transfer, and shall not be liable for
transferring such securities;

(g) vote the Collateral;

(h) make an election with respect to the Collateral under Section 1111 of the
Bankruptcy Code or take action under Section 364 or any other section of the
Bankruptcy Code; except that any such action of Lender shall not, in any manner
whatsoever, impair or affect the liability of Borrower under this Agreement or
prejudice, waive or be construed to impair, affect, prejudice or waive, Lender’s
rights and remedies at law, in equity or by statute, or release, discharge or be
construed to release or discharge, Borrower or any Obligor liable to Lender for
the Obligations; and

(i) at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Agreement,
the other Loan Documents, any of the Obligations, or Lender’s rights under this
Agreement, the Note or any of the Obligations.

Borrower ratifies and confirms whatever Lender may do with respect to the
Collateral and agrees that Lender shall not be liable for any error of judgment
or mistakes of fact or law with respect to actions taken in connection with the
Collateral.

11.6 No Marshaling. Lender shall not be required to marshal any present or
future collateral security (including this Agreement and the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order.
To the extent that it lawfully may, Borrower agrees that it will not invoke any
law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of Lender’s rights under this Agreement or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, Borrower irrevocably waives the benefits of all such laws.

11.7 Application of Proceeds. Lender will, within three (3) Business Days after
receipt of cash or solvent credits from collection of items of payment, proceeds
of Collateral or any other source, apply the whole or any part thereof against
the Obligations. Lender shall further have the exclusive right to determine how,
when and what application of such payments and such credits shall be made on the
Obligations, and such determination shall be conclusive upon Borrower. Any
proceeds of any disposition by Lender of all or any part of the Collateral may
be first applied by Lender to the payment of expenses incurred by Lender in
connection with the Collateral, including attorneys’ fees and legal expenses as
provided for in Section 12 of this Agreement.

 

21



--------------------------------------------------------------------------------

11.8 No Waiver. No Event of Default shall be waived by Lender except in writing.
No failure or delay on the part of Lender in exercising any right, power or
remedy under this Agreement shall operate as a waiver of the exercise of the
same or any other right at any other time; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under this
Agreement. There shall be no obligation on the part of Lender to exercise any
remedy available to Lender in any order. The remedies provided for in this
Agreement are cumulative and not exclusive of any remedies provided at law or in
equity. Borrower agrees that in the event that Borrower fails to perform,
observe or discharge any of its Obligations or liabilities under this Agreement
or any other agreements with Lender, no remedy of law will provide adequate
relief to Lender, and further agrees that Lender shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.

12. MISCELLANEOUS.

12.1 Obligations Absolute. None of the following shall affect the Obligations of
Borrower to Lender under this Agreement or Lender’s rights with respect to the
Collateral:

(a) acceptance or retention by Lender of other property or any interest in
property as security for the Obligations;

(b) release by Lender of Borrower or of all or any part of the Collateral or of
any party liable with respect to the Obligations;

(c) release, extension, renewal, modification or substitution by Lender of the
Note, or any note evidencing any of the Obligations, or the compromise of the
liability of any other Obligor of the Obligations;

(d) failure of Lender to resort to any other security or to pursue Borrower or
any other Obligor before resorting to remedies against the Collateral, or to
pursue any of the Collateral or any other property before pursuing Borrower; or

(e) failure of Lender to perform any of its obligations under any of the Program
Documents.

12.2 Entire Agreement. This Agreement and the other Loan Documents (a) are
valid, binding and enforceable against Borrower and Lender in accordance with
its provisions and no conditions exist as to their legal effectiveness,
(b) constitute the entire agreement between the parties and (c) are the final
expression of the intentions of Borrower and Lender. No promises, either
expressed or implied, exist between Borrower and Lender, unless contained in
this Agreement or the other Loan Documents. This Agreement and the other Loan
Documents supersede all negotiations, representations, warranties, commitments,
offers and contracts (of any kind or nature, whether oral or written) with
respect to the subject matter hereof prior to or contemporaneous with the
execution of this Agreement and the other Loan Documents.

12.3 Amendments; Waivers. No amendment, modification, termination, discharge or
waiver of any provision of this Agreement or of the other Loan Documents, or
consent to any departure by Borrower therefrom, shall in any event be effective
unless delivered in writing and signed by Lender, and then such waiver or
consent shall be effective only for the specific purpose for which given.

Lender’s failure, at any time or times on or after the Effective Date, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect or diminish any right of Lender
thereafter to demand strict compliance and performance therewith. Any suspension
or waiver by Lender of a default or an Event of Default under this Agreement or
any other Loan Document shall not suspend, waive or affect any other default or
Event of Default under this Agreement or any of the other Loan Documents,
whether such suspension or waiver is prior or subsequent thereto and whether of
the same or of a different type. Without limiting the foregoing, none of the
undertakings, agreements, warranties, covenants and representations of Borrower
contained in this Agreement or any of the other Loan Documents and no default or
Event of Default shall be deemed to have been suspended or waived by Lender
unless such suspension or waiver is by an instrument in writing specifying such
suspension or waiver and is signed by a duly authorized representative of Lender
and directed to Borrower.

 

22



--------------------------------------------------------------------------------

12.4 Waiver of Jury Trial. LENDER AND BORROWER, AFTER CONSULTING WITH COUNSEL,
EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY LEGAL PROCEEDING BASED ON THIS AGREEMENT, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTE OR ANY OF THE OBLIGATIONS,
THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED
IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF
DEALING IN WHICH LENDER AND BORROWER ARE ADVERSE PARTIES. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL ACCOMMODATION TO BORROWER.

12.5 Litigation. TO INDUCE LENDER TO MAKE THE LOANS, BORROWER AGREES THAT ALL
ACTIONS ARISING, DIRECTLY OR INDIRECTLY, AS A RESULT OR CONSEQUENCE OF THIS
AGREEMENT, THE NOTE, ANY OTHER AGREEMENT WITH LENDER OR THE COLLATERAL, MAY BE
INSTITUTED AND LITIGATED IN COURTS HAVING THEIR SITUS IN HAMILTON COUNTY,
INDIANA. BORROWER CONSENTS TO THE NON-EXCLUSIVE JURISDICTION AND VENUE OF ANY
STATE COURT HAVING ITS SITUS IN SUCH COUNTY OR ANY FEDERAL COURT THAT HAS
JURISDICTION OVER SUCH COUNTY, AND WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS. BORROWER WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENTS
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO BORROWER, AS SET FORTH IN THIS AGREEMENT IN THE MANNER
PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE. BORROWER AGREES
NOT TO INSTITUTE ANY LEGAL ACTION OR PROCEEDING AGAINST LENDER OR THE AGENTS OR
PROPERTY THEREOF, IN ANY COURT OTHER THAN THE ONE SPECIFIED ABOVE IN THIS
SECTION 12.5. NOTHING IN THIS SECTION 12.5 SHALL AFFECT THE RIGHT OF LENDER TO
SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF
LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTIONS.

12.6 Assignability. Lender may at any time assign Lender’s rights in this
Agreement, the Note, the Obligations, or any part thereof and transfer Lender’s
rights in any or all of the Collateral, and Lender thereafter shall be relieved
from all liability with respect to such Collateral. In addition, Lender may at
any time sell one or more participations in the Loan. Borrower may not sell or
assign this Agreement, or any other agreement with Lender or any portion
thereof, either voluntarily or by operation of law, without the prior written
consent of Lender. This Agreement shall be binding upon Lender and Borrower and
their respective legal representatives and successors. All references in this
Agreement to Borrower shall be deemed to include any successors, whether
immediate or remote.

12.7 Binding Effect. This Agreement shall become effective as of the Effective
Date upon execution by Borrower and Lender. If this Agreement is not dated or
contains any blanks when executed by Borrower, Lender is authorized, without
notice to Borrower, to complete any such date or blanks according to the terms
upon which this Agreement is executed.

12.8 Governing Law. This Agreement, the Loan Documents and the Note shall be
delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of New York and for all purposes
shall be construed in accordance with the laws of such State, without giving
effect to the choice of law provisions of such State (other than Sections 5-1401
and 5-1402 of the New York General Obligations Law).

 

23



--------------------------------------------------------------------------------

12.9 Enforceability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or unenforceable
or invalid under any such law, such provision shall be severable and be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

12.10 Survival of Borrower Representations. All covenants, agreements,
representations and warranties made by Borrower in this Agreement shall,
notwithstanding any investigation by Lender, be deemed material and relied upon
by Lender and shall survive the making and execution of this Agreement and the
other Loan Documents and the issuance of the Note, and shall be deemed to be
continuing representations and warranties until such time as Borrower has
fulfilled all of its Obligations to Lender. Lender, in extending financial
accommodations to Borrower, is expressly acting and relying on such covenants,
agreements, representations and warranties.

12.11 Time of Essence. Time is of the essence in making payments of all amounts
due Lender under this Agreement and in the performance and observance by
Borrower of each covenant, agreement, provision and term of this Agreement.

12.12 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties to this Agreement in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same instrument.

12.13 Signatures. Lender is authorized to rely upon and accept as an original
this Agreement, any other Loan Documents or any other communication sent to
Lender by facsimile, telegraphic or other electronic transmission (each, a
“Communication”) that Lender in good faith believes has been signed by Borrower
and has been delivered to Lender by a properly authorized representative of
Borrower, whether or not that is in fact the case. Notwithstanding the
foregoing, Lender shall not be obligated to accept any such Communication as an
original and may in any instance require that an original document be submitted
to Lender in lieu of, or in addition to, any such Communication.

12.14 Notices. All notices, requests, demands and other communications provided
for under this Agreement shall be in writing, sent by nationally recognized
overnight courier or by facsimile or electronic mail (with a follow-up copy sent
by nationally recognized overnight courier) or delivered in person, and
addressed as follows:

 

 

If to Borrower:

  Student CU Connect CUSO, LLC    

8700 Indian Creek Parkway, Suite 120

Overland Park, KS 66210

Attn: Board of Managers

Fax: 913-322-3770

Email: tferris@rochdalegroup.com

 

If to Lender:

  ITT Educational Services, Inc.    

13000 North Meridian Street

Carmel, IN 46032-1404

Attn: Chief Financial Officer

Fax: 317-706-9254

Email: dfitzpatrick@ittesi.com

 

24



--------------------------------------------------------------------------------

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Section 12.14. No notice to or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances.

12.15 Indemnification; Documentation Costs; Reimbursement of Expenses. Borrower
agrees to defend (with counsel satisfactory to Lender), protect and indemnify
each Indemnified Party from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and distributions of any kind or nature (including disbursements to and the
reasonable fees of counsel for each Indemnified Party, which shall also include
attorneys’ fees) imposed on, incurred by or asserted against any Indemnified
Party (whether direct, indirect or consequential and whether based on any
federal, state or local laws or regulations (including securities, environmental
laws and commercial laws and regulations), under common law or in equity, or
based on contract or otherwise) in any manner relating to or arising out of this
Agreement or any of the other Loan Documents, or any act, event or transaction
related or attendant thereto, the preparation, execution and delivery of this
Agreement and the other Loan Documents (including the making or issuance and
management of the Loans, the use or intended use of the proceeds of the Loans),
or the enforcement of Lender’s rights and remedies under this Agreement, the
Note, the other Loan Documents, any other instruments and documents delivered
under this Agreement, or any other agreement between Borrower and Lender;
provided, however, that Borrower shall not have any obligations under this
Agreement to any Indemnified Party with respect to matters caused by or
resulting from the willful misconduct or gross negligence of such Indemnified
Party. To the extent that the undertaking to indemnify set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, Borrower shall satisfy such undertaking to the maximum extent permitted
by applicable law. Any liability, obligation, loss, damage, penalty, cost or
expense covered by this indemnity shall be paid to each Indemnified Party on
demand and, failing prompt payment, shall, together with interest thereon at the
Default Rate from the date incurred by each Indemnified Party until paid by
Borrower, be added to the Obligations of Borrower and be secured by the
Collateral.

Without limiting the foregoing:

(i) Borrower further agrees that all of Lender’s expenses incurred in connection
with the negotiation and documentation of this Agreement and the other Loan
Documents, shall be added to and become part of the initial Obligations under
the Note, this Agreement and the other Loan Documents (without any actual
disbursement to Borrower) and shall accrue interest as provided in this
Agreement and be secured by the Collateral.

(ii) If, at any time or times prior or subsequent to the Effective Date,
regardless of whether or not an Event of Default then exists or any of the
transactions contemplated hereunder are concluded, Lender employs counsel for
advice or other representation, or incurs legal or accountants’, auditors’,
appraisers’, liquidators’, engineers’, or other consultant or expert expenses or
other costs or out-of-pocket expenses (including support staff costs, amounts
expended in litigation preparation, computerized research costs, telephone and
facsimile expenses, mileage costs, deposition related expenses, postage costs,
photocopy costs, process service fees, and costs of videotapes) in connection
with: (a) the negotiation, preparation, execution or delivery any amendment of
or modification of this Agreement or any of the other Loan Documents, or any
sale or attempted sale of any interest in this Agreement to a participating
lender or other Person; (b) the administration or enforcement of the Loans,
(c) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Lender, Borrower or any other Person) in any way relating to the
Collateral, this Agreement, any of the other Loan Documents or Borrower’s
affairs, including in connection with any bankruptcy, reorganization,
insolvency, or receivership proceeding; (d) any attempt to enforce any rights of
Lender against Borrower or any other Person that may be obligated to Lender by
virtue of this Agreement or any of the other Loan Documents, irrespective of
whether litigation is commenced in pursuit of such rights; or (e) any attempt to
inspect, verify, protect, preserve, restore, collect, sell, manufacture,
liquidate or otherwise dispose of or realize upon the Collateral or any of
Borrower’s assets that do not constitute Collateral (all of which are,
collectively, “Expenses”); then, in any such event, such Expenses (whether
incurred before or after judgment) shall be payable, on demand, by Borrower to
Lender and shall be additional Obligations under this Agreement secured by the
Collateral. Additionally, if any taxes (excluding taxes imposed upon or measured
by the income of Lender) shall be payable on account of the execution or
delivery of this Agreement or the other Loan Documents, or the execution,
delivery, issuance or recording of any of the Loan Documents, or the creation of
any of the Obligations hereunder, by reason of any federal, state or local
statute or other law existing on or after the Effective Date, then Borrower
shall pay all such taxes (including any interest and penalties thereon) and
shall indemnify Lender from and against liability in connection therewith.

 

25



--------------------------------------------------------------------------------

The provisions of this Section 12.15 shall survive the satisfaction and payment
of the other Obligations and the termination of this Agreement.

12.16 USA Patriot Act. Borrower represents and warrants to Lender that neither
Borrower nor any affiliate is identified in any list of known or suspected
terrorists published by any United States government agency (collectively, as
such lists may be amended or supplemented from time to time, the “Blocked
Persons Lists”), including: (a) the annex to Executive Order 13224 issued on
September 23, 2001, and (b) the Specially Designated Nationals List published by
the Office of Foreign Assets Control.

If Borrower becomes aware that it or any of its affiliates is identified on any
Blocked Persons List, Borrower shall immediately notify Lender in writing of
such information. Borrower further agrees that in the event it or any of its
affiliates is at any time identified on any Blocked Persons List, such event
shall be an immediate Event of Default (without notice or demand or any other
action by Lender) and shall entitle Lender to exercise any and all remedies
provided in this Agreement or any other Loan Document or otherwise permitted by
law. In addition, Lender may immediately contact the Office of Foreign Assets
Control and any other government agency Lender deems appropriate in order to
comply with its obligations under any law, regulation, order or decree
regulating or relating to terrorism or money laundering.

12.17 Lender’s Decision Power. Wherever Lender’s judgment, consent, or approval
is required, under this Agreement or any other Loan Document for any matter or
thing, or Lender has an option, election, or right of determination hereunder or
thereunder, including any right to determine that something is acceptable or
satisfactory or not (“Decision Power”), such Decision Power shall be exercised
in the sole and absolute discretion of Lender unless otherwise expressly stated
to be reasonably exercised. Such Decision Power and each other power granted to
Lender in this Agreement or any other Loan Document may be exercised by Lender
or by any authorized agent of Lender (including any servicer or
attorney-in-fact), and Borrower hereby expressly agrees to recognize the
exercise of such Decision Power by such authorized agent.

12.18 Members not Liable. Lender acknowledges and agrees that all Obligations
under this Agreement are debts of the Borrower and that the credit union members
of Borrower are not individually liable for the Obligations under this
Agreement.

[Remainder of page left intentionally blank; signature page follows.]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
Effective Date.

 

BORROWER:

STUDENT CU CONNECT CUSO, LLC,

a Delaware limited liability company

By:

 

/s/ Dan Kampen

 

Name: Dan Kampen

 

Title: Program Administrator

 

LENDER:

ITT EDUCATIONAL SERVICES, INC.,

a Delaware corporation

By:

 

/s/ Kevin M. Modany

 

Name: Kevin M. Modany

  Title: Chairman & CEO

 

27



--------------------------------------------------------------------------------

SCHEDULE 5

to

Loan and Security Agreement

DESIGNATED BORROWER REPRESENTATIVES

Tony Ferris, Partner

Joe Karlin, Principal

Jeff Owen, Senior Associate

 

 

SCHEDULE 7.15

to

Loan and Security Agreement

BANK ACCOUNTS

 

Institution:

  

Account #:

  

Account Name:

Eli Lilly Federal Credit Union    1217851    Student CU Connect CUSO, LLC,
Operating Account Eli Lilly Federal Credit Union    1223003    Student CU
Connect CUSO, LLC, Distribution Account

No other accounts.



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
effective as of December 30, 2009 (the “Effective Date”) between STUDENT CU
CONNECT CUSO, LLC, a Delaware limited liability company (“Borrower”), and ITT
EDUCATIONAL SERVICES, INC., a Delaware corporation (“Lender”).

RECITALS

The following recitals are a material part of this Amendment:

A. Borrower and Lender entered into a revolving credit facility as evidenced by
that certain Loan and Security Agreement dated as of May 18, 2009 (as amended,
modified, supplemented, restated, or renewed, from time to time, the “Loan
Agreement”) between Borrower and Lender, and additional instruments and
agreements between Borrower and Lender, including that certain Revolving Note
dated as of May 18, 2009 made by Borrower in favor of Lender in the maximum
principal amount of $300,000,000.00 (as amended, modified, supplemented,
restated, or renewed, from time to time, the “Note”).

B. Borrower and Lender have agreed to, among other things, modify the interest
rate under the credit facility by amending the Loan Agreement and the Note
pursuant to this Amendment and that certain First Amendment Allonge to Revolving
Note dated as of the Effective Date (the “Allonge”) and executed
contemporaneously with this Amendment.

C. Lender is willing to amend the Loan Agreement and the Note upon and subject
to the terms, provisions and conditions set forth in this Amendment and the
Allonge.

AGREEMENT

In consideration of the mutual promises contained in this Amendment and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties to this Amendment mutually agree as follows:

SECTION 1. DEFINED TERMS. All capitalized terms used but not otherwise defined
in this Amendment have the meaning set forth in the Loan Agreement.

SECTION 2. ACKNOWLEDGMENT OF INDEBTEDNESS. Borrower and Lender hereby
acknowledge and agree that, as of the Effective Date, the outstanding
balance(including accrued interest) of $13,287,661.11 is due and owing under the
Note. Borrower unconditionally and irrevocably acknowledges that the obligations
evidenced by the Loan Documents are enforceable against it in accordance with
the terms thereof, and unconditionally and irrevocably waives any and all
defenses, claims or setoffs affecting any of the obligations which may have
existed or arisen (or which are based on facts or circumstances actually or
allegedly existing) prior to the Effective Date (except for mathematical or
clerical errors proven to the reasonable satisfaction of Lender, for which any
remedies in favor of Borrower shall be limited to the correction of such
mathematical or clerical error).

SECTION 3. AMENDMENTS TO LOAN AGREEMENT. The Loan Agreement is amended so that
all of the terms and provisions of this Amendment, including all terms defined
in this Amendment, are incorporated and integrated into, and made a material
part of, the Loan Agreement as if fully set forth therein. In addition, the
definition of “Interest Rate” in Section 1.1 of the Loan Agreement is deleted
entirely and replaced with the following:

“Interest Rate”: The per annum rate equal to the Prime Rate plus 225/100 percent
(2.25%) per annum.



--------------------------------------------------------------------------------

SECTION 4. RATIFICATION AND REAFFIRMATION OF THE LOAN DOCUMENTS; FURTHER
ASSURANCES.

4.1 Except as expressly modified in this Amendment and the Allonge, Borrower
ratifies, affirms and confirms the terms, covenants and provisions of the Loan
Documents, including the Loan Agreement and any other rights and obligations in
favor of Lender thereunder, and acknowledges that the same are and shall
continue in full force and effect to secure the Obligations.

4.2 Borrower further agrees, at its own cost, and without expense to Lender, to
do, execute, acknowledge and deliver all and every such further agreements,
instruments, acts, deeds, conveyances, financing statements, assignments,
notices of assignments, transfers and assurances as Lender shall from time to
time require, for carrying out the intention of facilitating the performance of
the terms of the Loan Documents, including the Loan Agreement, the Note and this
Amendment and the Allonge.

SECTION 5. CONDITIONS TO EFFECTIVENESS. The provisions of Section 3 of this
Amendment shall become effective as of the date of, and only upon the
satisfaction of, all of the following conditions precedent:

5.1 Lender shall have received an original of this Amendment and the Allonge,
fully executed and duly authorized and delivered to Lender by Borrower.

5.2 All corporate and other proceedings taken or to be taken in connection with
the transactions contemplated by this Amendment and the Allonge, and all
documents incidental thereto shall be satisfactory in form and substance to
Lender and its counsel, and Lender and such counsel shall have received all such
counterpart originals or certified copies of such documents as Lender may
request in its sole and absolute discretion.

5.3 Borrower shall have paid to Lender all closing costs and other expenses that
Borrower is obligated to pay under this Amendment, the Loan Agreement and the
Loan Documents.

SECTION 6. REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter
into this Amendment and to amend the Loan Documents in the manner provided in
this Amendment, Borrower represents and warrants to Lender that the following
statements are true, correct and complete:

6.1 Borrower has all requisite corporate power and authority to enter into this
Amendment and the Allonge and to carry out the transactions contemplated by, and
perform its obligations under, this Amendment, the Allonge, and the Loan
Documents.

6.2 The execution and delivery of this Amendment, the Allonge and the
performance of the Loan Documents have been duly authorized by all necessary
corporate action on the part of Borrower.

6.3 The execution and delivery by Borrower of this Amendment, the Allonge and
the performance of the Loan Documents do not and will not (i) violate any
provision of any law or any governmental rule or regulation applicable to
Borrower, the articles of organization, operating agreement or other
organizational documents of Borrower or any order, judgment or decree of any
court or other agency of government binding on Borrower, (ii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any contractual provision or restriction binding on or affecting
Borrower, (iii) result in or require the creation or imposition of any lien upon
any of the properties or assets of Borrower, or (iv) require any approval of
members or any approval or consent of any Person under any contract or agreement
to which Borrower is a party that has not already been obtained.

6.4 The execution and delivery by Borrower of this Amendment, the Allonge, and
the performance of the Loan Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body.



--------------------------------------------------------------------------------

6.5 This Amendment, the Allonge, and the Loan Documents have been duly executed
and delivered by Borrower and are its legally valid and binding obligations,
enforceable against it in accordance with their respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

6.6 No event has occurred and is continuing or will result from the consummation
of the transactions contemplated by this Amendment or the Allonge that would
constitute a default under the Loan Documents.

6.7 After giving effect to this Amendment and the Allonge, the representations
and warranties contained in the Loan Agreement are and will be true, correct and
complete with respect to Borrower in all material respects on and as of the
Effective Date to the same extent as though made on and as of the Effective
Date.

SECTION 7. RELEASE OF LIABILITY. Borrower releases, remises, acquits and forever
discharges Lender and its respective employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, subsidiaries, parents and related
divisions (all of the foregoing, the “Released Parties”), from any and all
actions and causes of action, judgments, executions, suits, debts, claims,
demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any matter or things done, omitted or suffered to be done by any of
the Released Parties prior to and including the Effective Date, and in any way
directly or indirectly arising out of or in any way connected to this Amendment,
the Loan Agreement and the Loan Documents on account of any matters or things
done, omitted or suffered to be done prior to and including the “Effective Date”
(all of the foregoing, the “Released Matters”). Borrower acknowledges that the
agreements in this Section 7 are intended to be in full satisfaction of all or
any alleged injuries or damages arising in connection with the Released Matters.
Borrower represents and warrants to Lender that it has not purported to
transfer, assign or otherwise convey any right, title or interest of Borrower in
any Released Matter to any other Person and that the foregoing constitutes a
full and complete release of all Released Matters.

SECTION 8. MISCELLANEOUS.

8.1 Borrower agrees with Lender that all of the terms of the Loan Agreement, the
Note, the other Loan Documents and any other agreement, document, or instrument
executed and delivered by Borrower to Lender in connection with Borrower’s
obligations under the Loan Agreement and the Loan Documents, are incorporated in
and made a part of this Amendment by this reference.

8.2 This Amendment shall be binding upon the parties to this Amendment and their
respective heirs, executors, personal and legal representatives, successors and
assigns.

8.3 If any term, covenant or condition of this Amendment shall be held to be
invalid, illegal or unenforceable in any respect, the validity or enforceability
of the remaining provisions shall not in any way be affected.

8.4 This Amendment, the Allonge and the other Loan Documents constitute the
entire agreement between the parties and are the final expression of the
intentions of Borrower and Lender. No promises, either expressed or implied,
exist between Borrower and Lender, unless contained in this Amendment, the
Allonge or the other Loan Documents. This Amendment, the Allonge and the other
Loan Documents supersede all negotiations, representations, warranties,
commitments, offers and contracts (of any kind or nature, whether oral or
written) with respect to the subject matter hereof prior to or contemporaneous
with the Effective Date.



--------------------------------------------------------------------------------

8.5 This Amendment, and any provisions of this Amendment, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of any party to this Amendment, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

8.6 Borrower agrees that the Loans, including the Interest Rate, fees and
charges as contemplated by this Amendment, the Allonge, the Loan Agreement and
the other Loan Documents, (a) are business loans under New York law, (b) are
exempted transactions under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as
amended from time to time, and (c) do not violate the provisions of any New York
usury laws, any consumer credit laws or the usury laws of any state that may
have jurisdiction over the transactions described in the Loan Documents or any
property securing the Obligations. Borrower represents and warrants to Lender
that it is entering into this Amendment and the Allonge on its own behalf, and
not as nominee, designee, or agent for another nor is Borrower acting for
another in so borrowing the amounts under the Loan Documents.

8.7 This Amendment and the Allonge shall be delivered and accepted in and shall
be deemed to be contracts made under and governed by the laws of New York and
for all purposes shall be construed in accordance with the laws of New York,
without giving effect to the choice of law provisions thereof (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

8.8 This Amendment may be executed in any number of counterparts and by
different parties to this Amendment in separate counterparts, each of which when
so executed and delivered shall be deemed an original, and all such counterparts
together shall constitute but one and the same instrument. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. A signature of a party to this Amendment sent by facsimile, e-mail or
other electronic transmission shall have the same force and effect as an
original signature of such party.

8.9 Lender acknowledges and agrees that all Obligations under this Agreement are
debts of the Borrower and that the credit union members of Borrower are not
individually liable for the Obligations under this Agreement.

[Remainder of Page Intentionally Blank; Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of the
Effective Date.

 

BORROWER:

STUDENT CU CONNECT CUSO, LLC,

a Delaware limited liability company

By:

 

/s/ Daniel R. Kampen

 

Name: Daniel R. Kampen

 

Title: CUSO Administrator

 

LENDER:

ITT EDUCATIONAL SERVICES, INC.,

a Delaware corporation

By:

 

/s/ Kevin M. Modany

 

Name: Kevin M. Modany

  Title: Chairman & CEO



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

This SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
effective as of January 13, 2011 (the “Effective Date”) between STUDENT CU
CONNECT CUSO, LLC, a Delaware limited liability company (“Borrower”), and ITT
EDUCATIONAL SERVICES, INC., a Delaware corporation (“Lender”).

RECITALS

The following recitals are a material part of this Amendment:

A. Borrower and Lender entered into a revolving credit facility as evidenced by
that certain Loan and Security Agreement dated as of May 18, 2009, as amended by
that certain First Amendment to Loan and Security Agreement dated as of
December 30, 2009 (as amended, modified, supplemented, restated, or renewed,
from time to time, the “Loan Agreement”) between Borrower and Lender, and
additional instruments and agreements between Borrower and Lender, including
that certain Revolving Note dated as of May 18, 2009 made by Borrower in favor
of Lender in the maximum principal amount of $300,000,000.00 (as amended,
modified, supplemented, restated, or renewed, from time to time, the “Note”).

B. Borrower and Lender have agreed to, among other things, provide that the due
date of the initial quarterly interest payment under the credit facility shall
be extended by one year to January 1, 2012, and to further provide for an
interest rate reduction under the credit facility during those periods in which
Borrower obtains certain enhanced servicing, by amending the Loan Agreement and
the Note pursuant to this Amendment and that certain Second Amendment Allonge to
Revolving Note (the “Allonge”), each dated as of the Effective Date and executed
contemporaneously with this Amendment.

C. Lender is willing to amend the Loan Agreement and the Note upon and subject
to the terms, provisions and conditions set forth in this Amendment and the
Allonge.

AGREEMENT

In consideration of the mutual promises contained in this Amendment and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties to this Amendment mutually agree as follows:

SECTION 1. DEFINED TERMS. All capitalized terms used but not otherwise defined
in this Amendment have the meaning set forth in the Loan Agreement.

SECTION 2. ACKNOWLEDGMENT OF INDEBTEDNESS. Borrower and Lender hereby
acknowledge and agree that, as of the Effective Date, the outstanding balance
due and owing under the Note (which includes both principal and accrued unpaid
interest) is $10,779,009.04. Borrower unconditionally and irrevocably
acknowledges that all obligations evidenced by the Loan Documents are
enforceable against it in accordance with the terms thereof, and unconditionally
and irrevocably waives any and all defenses, claims or setoffs affecting any of
the obligations which may have existed or arisen (or which are based on facts or
circumstances actually or allegedly existing) prior to the Effective Date
(except for mathematical or clerical errors proven to the reasonable
satisfaction of Lender, for which any remedies in favor of Borrower shall be
limited to the correction of such mathematical or clerical error).

SECTION 3. AMENDMENTS TO LOAN AGREEMENT. The Loan Agreement is amended so that
all of the terms and provisions of this Amendment, including all terms defined
in this Amendment, are incorporated and integrated into, and made a material
part of, the Loan Agreement as if fully set forth therein. In addition, the
following specific amendments are hereby adopted:

3.1 Section 1.1 of the Loan Agreement is hereby amended by adding the following
defined terms:



--------------------------------------------------------------------------------

“Enhanced Servicing”: Such services and activities of a Servicer provided with
respect to Student Loans that are in addition to those services and activities
set forth in that certain Business Requirements Document dated January 21, 2009.

“Enhanced Servicing Threshold”: Enhanced Servicing for at least 75% of the
dollar value (based on outstanding principal balances) of those Student Loans
held by Borrower for which the applicable Students are no longer enrolled in an
ITT Technical Institute for at least four quarter credit hours, regardless of
the reason, which Student Loans have not been either (i) Charged Off (as defined
in Schedule A to the Risk Sharing Agreement) or (ii) paid in full.

Except as amended by Section 3.2 of this Amendment and this Section 3.1, the
remainder of Section 1.1 of the Loan Agreement is unchanged.

3.2 Section 1.1 of the Loan Agreement is hereby further amended so that the
definitions of Bailment Agreement, Servicer, Servicing Agreement, and Servicing
Fee read in their entirety as follows:

“Bailment Agreement”: Any Bailment Agreement entered into from time to time
among Lender, Borrower and any Servicer, as amended, supplemented, modified, or
replaced from time to time.

“Servicer”: The Person or Persons obligated pursuant to one or more Servicing
Agreements to, among other things, collect, monitor and report Student Loan
payments, handle late payments and other delinquencies, and remit payments.

“Servicing Agreement”: Any Servicing Agreement entered into from time to time
between Borrower and any Servicer, as amended, supplemented, modified, or
replaced from time to time.

“Servicing Fee”: All servicing fees payable to Servicers for performing their
respective servicing obligations under the applicable Servicing Agreements.

Except as amended by Section 3.1 of this Amendment and this Section 3.2, the
remainder of Section 1.1 of the Loan Agreement is unchanged.

3.3 Subsection 2.1(c)(i) of the Loan Agreement is hereby amended to provide that
the commencement date for quarterly payments of accrued and unpaid interest on
the principal balance of the Loans shall be January 1, 2012. The remainder of
Subsection 2.1(c)(i) of the Loan Agreement is unchanged.

3.4 Subsection 2.1(c)(iii)(B) of the Loan Agreement is hereby amended by adding
the following at the end of such Subsection: “Notwithstanding anything contained
herein to the contrary, during (and only during) Funding Year 2011, at
Borrower’s option exercised from time to time during such Funding Year with
prior written notice to Lender, any amounts payable to Borrower as refunds of
Student Loans and otherwise required to be paid to Lender as set forth above
shall be deposited in the Commitment Account (as defined in the Participation
Agreement) to be utilized to purchase Student Loans from time to time, as
provided in the Participation Agreement and the other Program Documents.” The
remainder of Subsection 2.1(c)(iii)(B) of the Loan Agreement is unchanged.

3.5 Section 2.2 of the Loan Agreement is hereby amended by adding the following
at the end of such Section: “Notwithstanding anything contained herein to the
contrary, during (and only during) any period in which the Enhanced Servicing
Threshold is met, provided that Borrower shall have timely provided both the
notifications and the certifications required by Section 9.13 hereof, the
Interest Rate shall be the Prime Rate plus one percent (1.00%) per annum.” The
remainder of Section 2.2 of the Loan Agreement is unchanged.



--------------------------------------------------------------------------------

3.6 The third paragraph of Section 6.5 of the Loan Agreement is hereby amended
by adding the following at the end of such paragraph: “Notwithstanding anything
contained herein to the contrary, Borrower shall be required to cause Bailment
Agreements to be entered into with only those Servicers that will have access to
Student Loan Documents, and each such Bailment Agreement must be in form and
substance satisfactory to Lender.” The remainder of Section 6.5 of the Loan
Agreement is unchanged.

3.7 The Loan Agreement is hereby amended by adding a new Section 9.13 as
follows:

9.13 Enhanced Servicing Notifications and Certifications.

(a) Borrower shall provide written notice to Lender, in form and content
reasonably satisfactory to Lender, of each period of time during which the
Enhanced Servicing Threshold is being met, by providing such notice within five
(5) Business Days following both (i) any date on which the Enhanced Servicing
Threshold is met, and (ii) the last date thereafter on which the Enhanced
Servicing Threshold was met.

(b) Within ten (10) Business Days following the end of each quarter during which
Borrower reasonably believes the Enhanced Servicing Threshold was met for at
least one day, Borrower shall certify in writing to Lender, in form and content
reasonably satisfactory to Lender, as to the dates on which such Enhanced
Servicing Threshold was met during such quarter.

3.8 Section 10 of the Loan Agreement is hereby amended by adding a new
Subsection 10(j) as follows:

(j) the delivery of any Student Loan Document to any Servicer or other Person
who has not executed a Bailment Agreement pursuant to Section 6.5.

SECTION 4. RATIFICATION AND REAFFIRMATION OF THE LOAN DOCUMENTS; FURTHER
ASSURANCES.

4.1 Except and as expressly modified by this Amendment and the Allonge, Borrower
ratifies, affirms and confirms the terms, covenants and provisions of the Loan
Documents, including the Loan Agreement and any other rights and obligations in
favor of Lender thereunder, and acknowledges that the same are and shall
continue in full force and effect to evidence and secure the Obligations.

4.2 Borrower further agrees, at its own cost, and without expense to Lender, to
do, execute, acknowledge and deliver all and every such further agreements,
instruments, acts, deeds, conveyances, financing statements, assignments,
notices of assignments, transfers and assurances as Lender shall from time to
time require, for carrying out the intention of facilitating the performance of
the terms of the Loan Documents, including the Loan Agreement, the Note and this
Amendment and the Allonge.

SECTION 5. CONDITIONS TO EFFECTIVENESS. The provisions of Section 3 of this
Amendment shall become effective as of the date of, and only upon the
satisfaction of, all of the following conditions precedent:



--------------------------------------------------------------------------------

5.1 Lender shall have received an original of this Amendment and the Allonge,
fully executed and duly authorized and delivered to Lender by Borrower.

5.2 All corporate and other proceedings taken or to be taken in connection with
the transactions contemplated by this Amendment and the Allonge, and all
documents incidental thereto shall be satisfactory in form and substance to
Lender and its counsel, and Lender and such counsel shall have received all such
counterpart originals or certified copies of such documents as Lender may
request in its sole and absolute discretion.

5.3 Borrower shall have paid to Lender all closing costs and other expenses that
Borrower is obligated to pay under this Amendment, the Loan Agreement and the
Loan Documents.

SECTION 6. REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter
into this Amendment and to amend the Loan Documents in the manner provided in
this Amendment, Borrower represents and warrants to Lender that the following
statements are true, correct and complete:

6.1 Borrower has all requisite corporate power and authority to enter into this
Amendment and the Allonge and to carry out the transactions contemplated by, and
perform its obligations under, this Amendment, the Allonge, and the Loan
Documents.

6.2 The execution and delivery of this Amendment, the Allonge and the
performance of the Loan Documents have been duly authorized by all necessary
corporate action on the part of Borrower.

6.3 The execution and delivery by Borrower of this Amendment, the Allonge and
the performance of the Loan Documents do not and will not (i) violate any
provision of any law or any governmental rule or regulation applicable to
Borrower, the articles of organization, operating agreement or other
organizational documents of Borrower or any order, judgment or decree of any
court or other agency of government binding on Borrower, (ii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any contractual provision or restriction binding on or affecting
Borrower, (iii) result in or require the creation or imposition of any lien upon
any of the properties or assets of Borrower, or (iv) require any approval of
members or any approval or consent of any Person under any contract or agreement
to which Borrower is a party that has not already been obtained.

6.4 The execution and delivery by Borrower of this Amendment, the Allonge, and
the performance of the Loan Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body.

6.5 This Amendment, the Allonge, and the Loan Documents have been duly executed
and delivered by Borrower and are its legally valid and binding obligations,
enforceable against it in accordance with their respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

6.6 No event has occurred and is continuing or will result from the consummation
of the transactions contemplated by this Amendment or the Allonge that would
constitute a default under the Loan Documents.

6.7 After giving effect to this Amendment and the Allonge, the representations
and warranties contained in the Loan Agreement are and will be true, correct and
complete with respect to Borrower in all material respects on and as of the
Effective Date to the same extent as though made on and as of the Effective
Date.

 



--------------------------------------------------------------------------------

SECTION 7. RELEASE OF LIABILITY. Borrower releases, remises, acquits and forever
discharges Lender and its respective employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, subsidiaries, parents and related
divisions (all of the foregoing, the “Released Parties”), from any and all
actions and causes of action, judgments, executions, suits, debts, claims,
demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any matter or things done, omitted or suffered to be done by any of
the Released Parties prior to and including the Effective Date, and in any way
directly or indirectly arising out of or in any way connected to this Amendment,
the Loan Agreement and the Loan Documents on account of any matters or things
done, omitted or suffered to be done prior to and including the “Effective Date”
(all of the foregoing, the “Released Matters”). Borrower acknowledges that the
agreements in this Section 7 are intended to be in full satisfaction of all or
any alleged injuries or damages arising in connection with the Released Matters.
Borrower represents and warrants to Lender that it has not purported to
transfer, assign or otherwise convey any right, title or interest of Borrower in
any Released Matter to any other Person and that the foregoing constitutes a
full and complete release of all Released Matters.

SECTION 8. MISCELLANEOUS.

8.1 Borrower agrees with Lender that all of the terms of the Loan Agreement, the
Note, the other Loan Documents and any other agreement, document, or instrument
executed and delivered by Borrower to Lender in connection with Borrower’s
obligations under the Loan Agreement and the Loan Documents, are incorporated in
and made a part of this Amendment by this reference.

8.2 This Amendment shall be binding upon the parties to this Amendment and their
respective heirs, executors, personal and legal representatives, successors and
assigns.

8.3 If any term, covenant or condition of this Amendment shall be held to be
invalid, illegal or unenforceable in any respect, the validity or enforceability
of the remaining provisions shall not in any way be affected.

8.4 This Amendment, the Allonge and the other Loan Documents constitute the
entire agreement between the parties and are the final expression of the
intentions of Borrower and Lender. No promises, either expressed or implied,
exist between Borrower and Lender, unless contained in this Amendment, the
Allonge or the other Loan Documents. This Amendment, the Allonge and the other
Loan Documents supersede all negotiations, representations, warranties,
commitments, offers and contracts (of any kind or nature, whether oral or
written) with respect to the subject matter hereof prior to or contemporaneous
with the Effective Date.

8.5 This Amendment, and any provisions of this Amendment, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of any party to this Amendment, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

8.6 Borrower agrees that the Loans, including the Interest Rate, fees and
charges as contemplated by this Amendment, the Allonge, the Loan Agreement and
the other Loan Documents, (a) are business loans under New York law, (b) are
exempted transactions under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as
amended from time to time, and (c) do not violate the provisions of any New York
usury laws, any consumer credit laws or the usury laws of any state that may
have jurisdiction over the transactions described in the Loan Documents or any
property securing the Obligations. Borrower represents and warrants to Lender
that it is entering into this Amendment and the Allonge on its own behalf, and
not as nominee, designee, or agent for another nor is Borrower acting for
another in so borrowing the amounts under the Loan Documents.



--------------------------------------------------------------------------------

8.7 This Amendment and the Allonge shall be delivered and accepted in and shall
be deemed to be contracts made under and governed by the laws of New York and
for all purposes shall be construed in accordance with the laws of New York,
without giving effect to the choice of law provisions thereof (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

8.8 This Amendment may be executed in any number of counterparts and by
different parties to this Amendment in separate counterparts, each of which when
so executed and delivered shall be deemed an original, and all such counterparts
together shall constitute but one and the same instrument. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. A signature of a party to this Amendment sent by facsimile, e-mail or
other electronic transmission shall have the same force and effect as an
original signature of such party.

8.9 Lender acknowledges and agrees that all Obligations under this Agreement are
debts of the Borrower and that the credit union members of Borrower are not
individually liable for the Obligations under this Agreement.

[Remainder of Page Intentionally Blank; Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of the
Effective Date.

 

BORROWER:

STUDENT CU CONNECT CUSO, LLC,

a Delaware limited liability company

By:

 

/s/ Joe Karlin

 

Name: Joe Karlin

 

Title: Program Administrator

 

LENDER:

ITT EDUCATIONAL SERVICES, INC.,

a Delaware corporation

By:

 

/s/ Kevin M. Modany

 

Name: Kevin M. Modany

  Title: Chairman and CEO



--------------------------------------------------------------------------------

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

This THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
and entered into effective as of May 18, 2012 (the “Effective Date”) between
STUDENT CU CONNECT CUSO, LLC, a Delaware limited liability company (“Borrower”),
and ITT EDUCATIONAL SERVICES, INC., a Delaware corporation (“Lender”).

RECITALS

The following recitals are a material part of this Amendment:

A. Borrower and Lender entered into a revolving credit facility as evidenced by
that certain Loan and Security Agreement dated as of May 18, 2009, as amended by
that certain First Amendment to Loan and Security Agreement dated as of
December 30, 2009, and that certain Second Amendment to Loan and Security
Agreement dated as of January 3, 2011 (as amended, modified, supplemented,
restated, or renewed, from time to time, the “Loan Agreement”), between Borrower
and Lender, and additional instruments and agreements between Borrower and
Lender, including that certain Revolving Note dated as of May 18, 2009, made by
Borrower in favor of Lender in the maximum principal amount of $300,000,000.00
(as amended, modified, supplemented, restated, or renewed, from time to time,
the “Note”).

B. Borrower has requested certain changes to be effected by amending the Loan
Agreement and the Note pursuant to this Amendment.

C. Borrower is entering into a new servicing agreement that provides for
enhanced servicing activities, and therefore references in the Loan Agreement to
certifications of enhanced servicing are no longer necessary.

D. Lender is willing to amend the Loan Agreement and the Note upon and subject
to the terms, provisions and conditions set forth in this Amendment and in that
certain Third Amendment Allonge to Revolving Note, a copy of which is attached
as Exhibit A (the “Allonge”), executed contemporaneously with this Amendment.

AGREEMENT

In consideration of the mutual promises contained in this Amendment and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties to this Amendment mutually agree as follows:

SECTION 1. DEFINED TERMS. All capitalized terms used but not otherwise defined
in this Amendment have the meaning set forth in the Loan Agreement.

SECTION 2. ACKNOWLEDGMENT OF INDEBTEDNESS. Borrower and Lender hereby
acknowledge and agree that, as of the Effective Date, the outstanding balance
due and owing under the Note (which includes both principal and accrued unpaid
interest) is $9,485,011.48. Borrower unconditionally and irrevocably
acknowledges that all obligations evidenced by the Loan Documents are
enforceable against it in accordance with the terms thereof, and unconditionally
and irrevocably waives any and all defenses, claims or setoffs affecting any of
the obligations which may have existed or arisen (or which are based on facts or
circumstances actually or allegedly existing) prior to the Effective Date
(except for mathematical or clerical errors proven to the reasonable
satisfaction of Lender, for which any remedies in favor of Borrower shall be
limited to the correction of such mathematical or clerical error).

 



--------------------------------------------------------------------------------

SECTION 3. AMENDMENTS TO LOAN AGREEMENT. Effective as of the Effective Date, the
Loan Agreement is amended so that all of the terms and provisions of this
Amendment, including all terms defined in this Amendment, are incorporated and
integrated into, and made a material part of, the Loan Agreement as if fully set
forth therein. In addition, the following specific amendments are hereby
adopted:

3.1 Section 1.1 of the Loan Agreement is hereby amended in the following
respects:

(a) The definitions of “Advance Termination Date” and “Interest Rate” are
deleted in their entirety and the following is substituted in their stead:

“Advance Termination Date”: January 1, 2014.

“Interest Rate”: The per annum rate equal to the Prime Rate plus one percent
(1.00%) per annum.

(b) The following definitions are deleted in their entirety: “Enhanced
Servicing” and “Enhanced Servicing Threshold.”

(c) For the avoidance of any confusion, other than the changes specified in
(a) and (b) above, of Section 1.1 of the Loan Agreement remains unchanged.

3.2 Subsection 2.1(c)(i) of the Loan Agreement is hereby amended to provide that
the commencement date for quarterly payments of accrued and unpaid interest on
the principal balance of the Loans shall be January 1, 2014. For the avoidance
of any confusion, the remainder of Subsection 2.1(c)(i) of the Loan Agreement is
unchanged.

3.3 Section 2.2 of the Loan Agreement is hereby amended to delete the last
sentence of such Section. For the avoidance of any confusion, the remainder of
Section 2.2 of the Loan Agreement is unchanged.

3.4 Section 9.13 of the Loan Agreement is hereby deleted in its entirety.

As hereby amended, that the Loan Agreement remains in full force and effect.

SECTION 4. RATIFICATION AND REAFFIRMATION OF THE LOAN DOCUMENTS; FURTHER
ASSURANCES.

4.1 Except and as expressly modified by this Amendment and the Allonge, Borrower
ratifies, affirms and confirms the terms, covenants and provisions of the Loan
Documents, including the Loan Agreement and any other rights and obligations in
favor of Lender thereunder, and acknowledges that the same are and shall
continue in full force and effect to evidence and secure the Obligations.

4.2 Borrower further agrees, at its own cost, and without expense to Lender, to
do, execute, acknowledge and deliver all and every such further agreements,
instruments, acts, deeds, conveyances, financing statements, assignments,
notices of assignments, transfers and assurances as Lender shall from time to
time require, for carrying out the intention of facilitating the performance of
the terms of the Loan Documents, including the Loan Agreement, the Note and this
Amendment and the Allonge.

SECTION 5. CONDITIONS TO EFFECTIVENESS. The provisions of Section 3 of this
Amendment shall become effective as of the date of, and only upon the
satisfaction of, all of the following conditions precedent:

5.1 Lender shall have received an original of this Amendment and the Allonge,
fully executed and duly authorized and delivered to Lender by Borrower.



--------------------------------------------------------------------------------

5.2 All corporate and other proceedings taken or to be taken in connection with
the transactions contemplated by this Amendment and the Allonge, and all
documents incidental thereto shall be satisfactory in form and substance to
Lender and its counsel, and Lender and such counsel shall have received all such
counterpart originals or certified copies of such documents as Lender may
request in its sole and absolute discretion.

5.3 Borrower shall have paid to Lender all closing costs and other expenses that
Borrower is obligated to pay under this Amendment, the Loan Agreement and the
Loan Documents.

SECTION 6. REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter
into this Amendment and to amend the Loan Documents in the manner provided in
this Amendment, Borrower represents and warrants to Lender that the following
statements are true, correct and complete:

6.1 Borrower has all requisite corporate power and authority to enter into this
Amendment and the Allonge and to carry out the transactions contemplated by, and
perform its obligations under, this Amendment, the Allonge, and the Loan
Documents.

6.2 The execution and delivery of this Amendment, the Allonge and the
performance of the Loan Documents have been duly authorized by all necessary
corporate action on the part of Borrower.

6.3 The execution and delivery by Borrower of this Amendment, the Allonge and
the performance of the Loan Documents do not and will not (i) violate any
provision of any law or any governmental rule or regulation applicable to
Borrower, the articles of organization, operating agreement or other
organizational documents of Borrower or any order, judgment or decree of any
court or other agency of government binding on Borrower, (ii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any contractual provision or restriction binding on or affecting
Borrower, (iii) result in or require the creation or imposition of any lien upon
any of the properties or assets of Borrower, or (iv) require any approval of
members or any approval or consent of any Person under any contract or agreement
to which Borrower is a party that has not already been obtained.

6.4 The execution and delivery by Borrower of this Amendment, the Allonge, and
the performance of the Loan Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body.

6.5 This Amendment, the Allonge, and the Loan Documents have been duly executed
and delivered by Borrower and are its legally valid and binding obligations,
enforceable against it in accordance with their respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

6.6 No event has occurred and is continuing or will result from the consummation
of the transactions contemplated by this Amendment or the Allonge that would
constitute a default under the Loan Documents.

6.7 After giving effect to this Amendment and the Allonge, the representations
and warranties contained in the Loan Agreement are and will be true, correct and
complete with respect to Borrower in all material respects on and as of the
Effective Date to the same extent as though made on and as of the Effective
Date.



--------------------------------------------------------------------------------

SECTION 7. RELEASE OF LIABILITY. Borrower releases, remises, acquits and forever
discharges Lender and its respective employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, subsidiaries, parents and related
divisions (all of the foregoing, the “Released Parties”), from any and all
actions and causes of action, judgments, executions, suits, debts, claims,
demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any matter or things done, omitted or suffered to be done by any of
the Released Parties prior to and including the Effective Date, and in any way
directly or indirectly arising out of or in any way connected to this Amendment,
the Loan Agreement and the Loan Documents on account of any matters or things
done, omitted or suffered to be done prior to and including the “Effective Date”
(all of the foregoing, the “Released Matters”). Borrower acknowledges that the
agreements in this Section 7 are intended to be in full satisfaction of all or
any alleged injuries or damages arising in connection with the Released Matters.
Borrower represents and warrants to Lender that it has not purported to
transfer, assign or otherwise convey any right, title or interest of Borrower in
any Released Matter to any other Person and that the foregoing constitutes a
full and complete release of all Released Matters.

SECTION 8. MISCELLANEOUS.

8.1 Borrower agrees with Lender that all of the terms of the Loan Agreement, the
Note, the other Loan Documents and any other agreement, document, or instrument
executed and delivered by Borrower to Lender in connection with Borrower’s
obligations under the Loan Agreement and the Loan Documents, are incorporated in
and made a part of this Amendment by this reference.

8.2 This Amendment shall be binding upon the parties to this Amendment and their
respective heirs, executors, personal and legal representatives, successors and
assigns.

8.3 If any term, covenant or condition of this Amendment shall be held to be
invalid, illegal or unenforceable in any respect, the validity or enforceability
of the remaining provisions shall not in any way be affected.

8.4 This Amendment, the Allonge and the other Loan Documents constitute the
entire agreement between the parties and are the final expression of the
intentions of Borrower and Lender. No promises, either expressed or implied,
exist between Borrower and Lender, unless contained in this Amendment, the
Allonge or the other Loan Documents. This Amendment, the Allonge and the other
Loan Documents supersede all negotiations, representations, warranties,
commitments, offers and contracts (of any kind or nature, whether oral or
written) with respect to the subject matter hereof prior to or contemporaneous
with the Effective Date.

8.5 This Amendment, and any provisions of this Amendment, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of any party to this Amendment, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

8.6 Borrower agrees that the Loans, including the Interest Rate, fees and
charges as contemplated by this Amendment, the Allonge, the Loan Agreement and
the other Loan Documents, (a) are business loans under New York law, (b) are
exempted transactions under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as
amended from time to time, and (c) do not violate the provisions of any New York
usury laws, any consumer credit laws or the usury laws of any state that may
have jurisdiction over the transactions described in the Loan Documents or any
property securing the Obligations. Borrower represents and warrants to Lender
that it is entering into this Amendment and the Allonge on its own behalf, and
not as nominee, designee, or agent for another nor is Borrower acting for
another in so borrowing the amounts under the Loan Documents.

8.7 This Amendment and the Allonge shall be delivered and accepted in and shall
be deemed to be contracts made under and governed by the laws of New York and
for all purposes shall be construed in accordance with the laws of New York,
without giving effect to the choice of law provisions thereof (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).



--------------------------------------------------------------------------------

8.8 This Amendment may be executed in any number of counterparts and by
different parties to this Amendment in separate counterparts, each of which when
so executed and delivered shall be deemed an original, and all such counterparts
together shall constitute but one and the same instrument. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. A signature of a party to this Amendment sent by facsimile, e-mail or
other electronic transmission shall have the same force and effect as an
original signature of such party.

8.9 Lender acknowledges and agrees that all Obligations under this Agreement are
debts of the Borrower and that the credit union members of Borrower are not
individually liable for the Obligations under this Agreement.

[Remainder of Page Intentionally Blank; Signature Page Follows]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of the
Effective Date.

 

BORROWER:

STUDENT CU CONNECT CUSO, LLC,

a Delaware limited liability company

By:

 

/s/ Lisa A. Schlehuber

 

Name: Lisa A. Schlehuber

 

Title: Board Chair/Manager

 

LENDER:

ITT EDUCATIONAL SERVICES, INC.,

a Delaware corporation

By:

 

/s/ Kevin M. Modany

 

Name: Kevin M. Modany

  Title: Chairman and CEO



--------------------------------------------------------------------------------

EXHIBIT A

to

Third Amendment to Loan and Security Agreement

(Allonge)

 



--------------------------------------------------------------------------------

THIRD AMENDMENT ALLONGE TO REVOLVING NOTE

This THIRD AMENDMENT ALLONGE TO REVOLVING NOTE (this “Allonge”) is made
effective as of May     , 2012 (the “Effective Date”), and is attached to and
forms part of that certain Revolving Note dated May 18, 2009 (the “Note”), made
by STUDENT CU CONNECT CUSO, LLC, a Delaware limited liability company
(“Borrower”), in favor of ITT EDUCATIONAL SERVICES, INC., a Delaware corporation
(together with its successors and assigns, the “Lender”), in the original
principal amount of $300,000,000. Capitalized words and phrases not otherwise
defined in this Allonge have the meanings set forth in the Note.

Borrower and Lender hereby agree that the Note is hereby amended by
acknowledging that the Loan Agreement has been amended by that certain Third
Amendment to Loan and Security Agreement dated as of the Effective Date.

Except as modified by the preceding paragraph, all other terms and provisions of
the Note shall remain in full force and effect without modification. Borrower
and Lender hereby agree and acknowledge that any and all acts taken or performed
by either party hereto prior to the Effective Date that were in accordance with
the terms of the Note as modified by this Allonge are hereby approved and
ratified. This Allonge is attached to and is hereby made an integral part of the
Note. This Allonge shall be binding upon the parties hereto and their successors
and assigns. This Allonge shall be construed and enforced in accordance with,
and the rights of the parties to this Allonge shall be governed by, the laws of
New York, without giving effect to the choice of law provisions thereof (other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law).

IN WITNESS WHEREOF, Borrower has executed this Allonge effective as of the
Effective Date.

 

 

BORROWER:

STUDENT CU CONNECT CUSO, LLC,

a Delaware limited liability company

By:

   

Name:                                                            
                      

Title:                                                                  
                  

 

ACKNOWLEDGED AND AGREED BY LENDER:

ITT EDUCATIONAL SERVICES, INC.,

a Delaware corporation

By:

   

Name:                                                            
                  

Title:                                                                  
              